Exhibit 10.1

 

EXECUTION

 

Agreement

 

 

by and among

 

 

CGI HOLDING CORPORATION d/b/a THINK PARTNERSHIP INC.,

 

LITMUS ACQUISITION SUB, INC.,

 

LITMUS MEDIA, INC.,

 

JOHN LINDEN

 

and

 

TOBIAS TEETER

 

 

Dated as of February 17, 2006

 

--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS

1

ARTICLE II THE MERGER

11

2.1

The Merger

11

2.2

Effective Time

11

2.3

Effect of the Merger

12

2.4

Articles of Incorporation and Bylaws

12

2.5

Directors and Officers.

12

2.6

Effect on Litmus’s Capital Structure

12

2.7

Options and Warrants

13

2.8

Capital Structure of Litmus Acquisition Sub

13

2.9

Taking of Necessary Action; Further Action.

13

ARTICLE III RESTRICTIONS ON TRANSFER; REGISTRATION

14

3.1

Restrictions on Transfer

14

3.2

Registration

14

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS AND LITMUS

14

4.1

Organization and Qualification

14

4.2

Subsidiaries

14

4.3

Articles of Incorporation, Bylaws and Corporate Records

14

4.4

Authorization; Enforceability

15

4.5

No Violation or Conflict

15

4.6

Governmental Consents and Approvals

16

4.7

Capital Structure

16

4.8

Financial Statements

17

4.9

Conduct in the Ordinary Course; Absence of Changes

17

4.10

Real Property

17

4.11

Personal Property

18

4.12

Approval of Directors

19

4.13

Insurance

19

4.14

Permits

19

4.15

Taxes

20

4.16

Labor Matters

21

4.17

Employees and Related Agreements; ERISA

23

4.18

Environmental and Health/Safety Matters

24

4.19

Certain Interests

27

4.20

Litigation

27

4.21

Intellectual Property and Web Sites

27

4.22.

Adknowledge Release Agreement

28

4.23

Receivables

28

4.24

Residency; Investment Sophistication; Background

28

4.25

Brokers

29

4.26

Banks and Brokerage Accounts

29

4.27

Indebtedness and Liabilities

29

4.28

Contracts

30

4.29

Spyware/Adware

31

4.30

Material Information

31

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THK AND LITMUS ACQUISITION SUB

31

5.1

Organization and Qualification

31

5.2

Capital Structure

32

5.3

Authorization; Enforceability

32

5.4

No Violation or Conflict

33

5.5

Governmental Consents and Approvals

33

5.6

Litigation

33

 

i

--------------------------------------------------------------------------------


 

5.7

Interim Operations

33

5.8

Brokers

33

5.9

Material Information

33

ARTICLE VI COVENANTS

34

6.1

Performance

34

6.2

Regulatory and Other Authorizations; Notices and Consents

34

6.3

Notification

34

6.4

Conduct of Business Pending Closing

35

ARTICLE VII EMPLOYMENT MATTERS

36

7.1

Current Employees

36

7.2

Management of Surviving Corporation

36

ARTICLE VIII EARNOUT

38

8.1

Earnout

38

8.2

Timing of Earnout Payments

39

8.3

Calculation of Aggregate First Twelve Calendar Quarters Pre-Tax Earnings

40

ARTICLE IX CONDITIONS PRECEDENT TO CLOSING

40

9.1

Conditions Precedent to the Obligations of the Parties

40

ARTICLE X INDEMNIFICATION

45

10.1

Survival of Representations, Warranties and Covenants

45

10.2

Indemnification

45

10.3

Third Party Claim

46

10.4

Set-Off

47

10.5.

Limitations on Indemnity

47

ARTICLE XI TERMINATION

48

11.1

Termination

48

11.2.

Effect of Termination

48

ARTICLE XII TAX MATTERS

49

12.1

Tax Returns

49

12.2

Contest Provisions

50

12.3

Assistance and Cooperation

50

ARTICLE XIII MISCELLANEOUS

51

13.1

Notices

51

13.2

Entire Agreement

52

13.3

Binding Effect

52

13.4

Assignment

52

13.5

Modifications and Amendments

52

13.6

Waivers

52

13.7

No Third Party Beneficiary

53

13.8

Severability

53

13.9

Publicity

53

13.10

Governing Law

54

13.11

Counterparts; Facsimile Signatures

54

13.12

Headings

54

13.13

Expenses

54

13.14

Further Assurances

54

13.15

Arbitration

54

13.16

Incorporation by Reference

54

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Articles of Merger

Exhibit B-1

 

Linden Employment Agreement

Exhibit B-2

 

Teeter Employment Agreement

Exhibit C

 

Registration Rights Agreement

Exhibit D

 

Warrant Agreement

Exhibit E

 

Set-Off Escrow Agreement

 

SCHEDULES

 

Schedule 2.6

 

Litmus Stock Ownership

Schedule 4.1

 

Litmus Organization & Qualification

Schedule 4.2

 

Litmus Subsidiaries Organization and Qualification

Schedule 4.8

 

Financial Statements

Schedule 4.10(b)

 

Leased Property

Schedule 4.11(a)

 

Tangible Personal Property

Schedule 4.13

 

Insurance

Schedule 4.14

 

Permits

Schedule 4.15

 

Taxes

Schedule 4.17(a)

 

Employees

Schedule 4.18(h)

 

Environmental and Health/Safety Matters

Schedule 4.18(i)

 

Business Assets Containing PCBs/Asbestos

Schedule 4.18(j)

 

Locations of Hazardous Substances

Schedule 4.20

 

Seller Litigation

Schedule 4.25

 

Brokers

Schedule 4.26

 

Cash on hand/Banks and Brokerage Accounts

Schedule 4.28

 

Contracts

Schedule 5.1

 

THK/Litmus Acquisition Sub Organization and Qualification

Schedule 5.2(a)

 

Capital Structure

Schedule 5.2(b)

 

Capital Contribution Obligations

Schedule 5.5

 

Governmental Consents and Approvals

Schedule 5.6

 

THK Litigation

Schedule 5.9

 

THK Material Information

Schedule 6.5

 

Pre Merger Employees

Schedule 7.1

 

Employee Salaries Letter

Schedule 9.1(h)(9)

 

Litmus Option Cancellation Agreement

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement (“Agreement”) made and entered into as of February 17, 2006 by
and among CGI HOLDING CORPORATION, d/b/a THINK PARTNERSHIP INC., a Nevada
corporation (“THK”), LITMUS ACQUISITION SUB, INC., a Missouri corporation and
wholly owned subsidiary of THK (“Litmus Acquisition Sub”), LITMUS MEDIA, INC., a
Missouri corporation (“Litmus”), and JOHN LINDEN (“Linden”) and TOBIAS TEETER
(“Teeter”), two of the shareholders of Litmus (individually, a “Shareholder” and
collectively the “Shareholders”).  THK, Litmus Acquisition Sub, Litmus and the
Shareholders are sometimes referred to herein each, individually, as a “Party”
and, collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Litmus and its Subsidiaries are engaged in the business of offering
integrated solutions for performance-based advertising, search marketing, and
e-retailing industries (collectively, the “Business”); and

 

WHEREAS, the Board of Directors of THK and the Boards of Directors and
shareholders (to the extent required) of Litmus Acquisition Sub and Litmus have
each approved this Agreement and the Merger, in accordance with the laws of
their respective States of incorporation, and the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
mutually acknowledged, intending to be legally bound, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:

 

“2005 Pre-Tax Earnings” means the aggregate pre-tax earnings of the Business
during calendar year 2005 as certified by the THK Accountants.

 

“Aboveground Storage Tanks” has the meaning given in Section 6901 et seq., as
amended, of RCRA, or any applicable state or local statute, law, ordinance,
code, rule, Regulation, order ruling, or decree governing Aboveground Storage
Tanks or Underground Storage Tanks.

 

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority of which a Party has
notice.

 

1

--------------------------------------------------------------------------------


 

“Adknowledge Release Agreement” means the General Mutual Release Agreement and
Covenant Not to Sue dated October 27, 2005 among Adknowledge, Inc.
(“Adknowledge”), Scott W. Lynn (“Lynn”), the Shareholders, the Non-Party
Shareholders and Melissa Linden.

 

“Adware” means a software application that resides on the user’s computer which
displays advertisements while the program is running without the user’s
authorization.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified Person:
(a) any other Person which beneficially owns or holds 10% or more of the
outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of such Person.

 

“Aggregate First Twelve Calendar Quarters Pre-Tax Earnings” means the aggregate
pre-tax earnings of the Business during the First Twelve Calendar Quarters, as
calculated and certified by the THK Accountants pursuant to Article VIII.

 

“Agreement” is defined in the recitals to this Agreement.

 

“Approved Liabilities” is defined in Section 4.27.

 

“Articles of Merger” is defined in Section 2.2.

 

“Audited Closing Date Balance Sheet” means the consolidated balance sheet of
Litmus and its Subsidiaries as of the Closing Date, as audited by the THK
Accountants.

 

“Audited Financials” is defined in Section 4.8.

 

“Business” is defined in the recitals to this Agreement.

 

“Business Assets” is defined in Section 4.18(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the city of Chicago, Illinois.

 

“Cash Consideration” is defined in Section 2.6.

 

“CERCLA” has the meaning given in the Environmental Law definition.

 

“Claims of Any Nature” is defined in Section 4.27.

 

“Closing” shall mean the delivery of the documents referred to in Article IX and
filing of the documents referred to in Article II.

 

2

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the day on which the Closing takes place.  The Closing
shall be held at the offices of Litmus or Shughart Thomson & Kilroy, P.C., 120
W. 12th Street, Suite 1600, Kansas City, Missouri 64105, unless another place is
agreed to in writing by the Parties.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Financials” is defined in Section 4.8.

 

“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral.

 

“Copyrights” mean all U.S. copyrights (registered or otherwise) and
registrations and applications for registration thereof, and all rights therein
provided by multinational treaties or conventions.

 

“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.

 

“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.

 

“DePrenger” means Dylan DePrenger, an individual and one of the shareholders of
Litmus.

 

“Documents” means this Agreement together with the Articles of Merger, the
Schedules and Exhibits hereto, the Litmus Disclosure Schedule, and the other
agreements, documents and instruments required or contemplated to be executed in
connection herewith.

 

“Earnout Payments” is defined in Section 8.1.

 

“Effective Time” is defined in Section 2.2.

 

“Employee Agreement” means each management, employment, bonus, loan or other
extension of credit, change in control, retention, severance, consulting,
non-compete, confidentiality, or similar agreement or contract any part of which
is in effect on the date of this Agreement or the Closing Date between Litmus or
any of its Subsidiaries and any employee pursuant to which Litmus or such
Subsidiary (i) provides annual compensation in excess of $50,000 or (ii) is
obligated to provide any severance benefit or annual payment in excess of
$25,000 following the Closing Date.

 

“Employee Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA) and all bonus, stock or other security option, stock or other security
purchase, stock or other security appreciation rights, incentive, deferred
compensation, retirement or supplemental retirement, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former

 

3

--------------------------------------------------------------------------------


 

employment or executive compensation or severance agreements, written or
otherwise, which have ever been sponsored or maintained or entered into for the
benefit of, or relating to, any present or former employee or director of Litmus
or any of its Subsidiaries, or any trade or business (whether or not
incorporated) which is a member of a controlled group or which is under common
control with Litmus or any of its Subsidiaries, within the meaning of Section
414 of the Code (an “ERISA Affiliate”), whether or not such plan is terminated.

 

“Employee Salaries Letter” is defined in Section 4.16(a).

 

“Environmental Law” means, as enacted and in effect on or prior to the Closing
Date, all federal, state, regional or local statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings, and changes or ordinances
or judicial or administrative interpretations thereof, any of which govern (or
purport to govern) or relate to pollution, protection of the environment, public
health and safety, air emissions, water discharges, hazardous or toxic
substances, solid or hazardous waste or occupational health and safety, as any
of these terms are or may be defined in such statutes, laws, rules, regulations,
codes, or ordinances, or judicial or administrative interpretations thereof,
including, without limitation, the United States Department of Transportation
Table (49 C.F.R. 172, 101) the Environmental Protection Agency regulation 40
C.F.R. Part 302 and any amendments thereto; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”) and by subsequent amendments,
42 U.S.C. §9601, et seq. (hereinafter, collectively, “CERCLA”); the Solid Waste
Disposal Act, as amended by the Resource Conversation and Recovery Act of 1976
and subsequent Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901 et
seq. (hereinafter, collectively “RCRA”); the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. §1311, et seq.; the Clean Air Act, as amended, 42
U.S.C. §7401 7642; the Toxic Substances Control Act, as amended, 15 U.S.C. §2601
et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, as amended, 7
U.S.C. §136 136y; the Emergency Planning and Community Right to Know Act of
1986, as amended, 42 U.S.C. §11001, et seq. (Title III of SARA); the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651, et seq.
(“OSHA”).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“First Twelve Quarters” means the period following the Closing Date and ending
twelve (12) full calendar quarters following the Closing Date.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.

 

“General Claims” is defined in Section 10.1(a).

 

“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of the United States, any domestic state, or any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.

 

4

--------------------------------------------------------------------------------


 

“Hardware” means all mainframes, midrange computers, personal computers,
notebooks, servers, switches, printers, modems, drives, peripherals and any
component of any of the foregoing.

 

“Hazardous Substance” means any Hazardous Substance, as defined in CERCLA, and
any other chemical, compound, product, solid, gas, liquid, pollutant,
contaminant or material which is regulated under any Environmental Law, and
includes without limitation, asbestos or any substance containing asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of a creditor or a
lender under such an agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person under trade acceptance, letter of credit or similar facilities, (g)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of such Person or any warrants, rights or
options to acquire such capital stock, valued, in the case of redeemable
preferred stock, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (h) all Indebtedness of others
referred to in clauses (a) through (g) above guaranteed directly or indirectly
in any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Indebtedness or to
advance or supply funds for the payment or purchase of such Indebtedness, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to pay the
Indebtedness or to assure the holder of such Indebtedness against loss, (3) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss and all Indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.

 

“Information System” means any combination of Hardware, Software and/or
Database(s) employed primarily for the creation, manipulation, storage,
retrieval, display and use of information in electronic form or media.

 

“Intellectual Property” means (a) inventions, whether or not patentable, whether
or not reduced to practice or whether or not yet made the subject of a pending
Patent application or applications, (b) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending Patent application or applications, (c) Patents, (d)
Trademarks,

 

5

--------------------------------------------------------------------------------


 

(e) Copyrights, (f) Software, (g) trade secrets and confidential, technical or
business information (including ideas, formulas, compositions, inventions, and
conceptions of inventions whether patentable or unpatentable and whether or not
reduced to practice), (h) whether or not confidential, technology (including
know-how and show-how), manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, Databases, Information Systems, pricing and cost information,
business and marketing plans and customer and supplier lists and information,
(i) copies and tangible embodiments of all the foregoing, in whatever form or
medium, (j) all rights to obtain and rights to apply for Patents, and to
register Trademarks and Copyrights, (k) all rights under any license agreement
and any license, registered user agreement, technology or material, transfer
agreement, and other agreements or instruments with respect to items in (a) to
(j) above; and (l) all rights to sue and recover and retain damages and costs
and attorneys’ fees for present and past infringement of any of the Intellectual
Property rights hereinabove set out.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” means (a) in the case of an individual, knowledge of a particular
fact or other matter if such individual is actually aware of such fact or other
matter, and (b) in the case of a Person (other than an individual), such Person
will be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or has at any time served, as a director, manager,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) has, or at any time had, actual knowledge of such fact or other
matter.

 

“Law” means all laws, statutes, ordinances and Regulations of any Governmental
Authority including all decisions of Courts having the effect of law in each
such jurisdiction.

 

“Leased Property” means any real property leased by Litmus or its Subsidiaries
as tenant, together with, to the extent leased by Litmus or its Subsidiaries all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of Litmus or any of its Subsidiaries attached or appurtenant
thereto, and all easements, licenses, rights and appurtenances relating to the
foregoing.

 

“Leases” is defined in Section 4.10(d).

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
liabilities for Taxes and those liabilities arising under any Contract.

 

“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, termination, participation or purchase, or charge of
any kind (including any agreement to grant any of the foregoing), provided,
however, that the term “Lien” shall not include: (a) liens for Taxes,
assessments and charges any Governmental Authority due and being contested in
good

 

6

--------------------------------------------------------------------------------


 

faith and diligently by appropriate proceedings (and for the payment of which
adequate provision has been made); (b) servitudes, easements, restrictions,
rights-of-way and other similar rights in real property or any interest therein
granted to any third party; (c) liens for Taxes either not due and payable or
due but for which notice of assessments has not been given; (d) undetermined or
inchoate liens, charges and privileges incidental to current construction or
current operations and statutory liens, charges, adverse claims, security
interests or encumbrances of any nature whatsoever claimed or held by any
Governmental Authority which have not at the time been filed or registered
against the title to the asset or served upon Litmus pursuant to Law or which
relate to obligations not due or delinquent; (e) assignments of insurance
provided to third party landlords (or their mortgagees) pursuant to the terms of
any lease, and liens or rights reserved in any lease for rent or for compliance
with the terms of such lease; (f) liens granted in the ordinary course of the
Business, as applicable, to any public utility, municipality or Government
Authority in connection with the operations of the Business, as applicable,
other than liens granted for borrowed money; (g) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance, old age pension or other social security programs mandated under
applicable Laws; and (h) restrictions on transfer of securities imposed by
applicable state and federal securities Laws.

 

“Linden” is defined in the preamble to this Agreement.

 

“Linden Employment Agreement” is defined in Section 9.1(h).

 

“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

 

“Litmus” is defined in the preamble to this Agreement.

 

“Litmus Acquisition Sub” is defined in the preamble to this Agreement.

 

“Litmus Certificates” is defined in Section 2.6.

 

“Litmus Common Stock” is defined in Section 2.6.

 

“Litmus Surviving Company” is defined in Section 2.1.

 

“Loss” and “Losses” are defined in Section 10.2(a).

 

“Material Adverse Effect” means when used in connection with a Person, any
circumstance, change, effect, event or occurrence that has or is reasonably
likely to have, individually or in the aggregate: (a) a materially adverse
impact to the business, operations, assets or Liabilities (including, without
limitation, contingent Liabilities), employee relationships, customer or
supplier relationships, results of operations or the condition (financial or
otherwise) of the Person, or (b) a materially adversely affect on the ability of
the Person to operate or conduct its business in the manner in which it is
currently operated or conducted.

 

7

--------------------------------------------------------------------------------


 

“McReynolds” means Jeff McReynolds, an individual and a shareholder of Litmus.

 

“Merger” means the merger of Litmus Acquisition Sub with and into Litmus.

 

“Merger Consideration” is defined in Section 2.6.

 

“Non-Party Shareholders” means DePrenger and McReynolds.

 

“Option Cancellation Agreement” means the agreement set forth on Schedule
9.1(h)(9) hereto.

 

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.

 

“Party” or “Parties” is defined in the recitals to this Agreement.

 

“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.

 

“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations from a Governmental
Authority.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.

 

“RCRA” has the meaning given in the Environmental Law definition.

 

“Real Property” means the Leased Property.

 

“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to a Person, whether or not in the ordinary course
of its business, together with any unpaid financing charges accrued thereon.

 

“Registration Rights Agreement” is defined in Section 9.1(h).

 

“Regulation” means any rule or regulation of any Governmental Authority.

 

“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration (as such terms are used or
defined in the Environmental Laws) of a Hazardous Substance into the indoor or
outdoor environment or into

 

8

--------------------------------------------------------------------------------


 

or out of any property, including the movement of Hazardous Substances through
or in the air, soil, surface water, groundwater or property.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Bite” means Second Bite LLC, a Kansas limited liability company and a
wholly-owned Subsidiary of Litmus.

 

“Second Bite LLC Interests” is defined in Section 4.7(b).

 

“Section 4.22 Claims” is defined in Section 10.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Set-Off” is defined in Section 10.4.

 

“Set-Off Escrow Agreement” is defined in Section 10.4.

 

“Shareholder” and “Shareholders” are defined in the preamble to this Agreement

 

“Shareholder Warrant Agreements” is defined in Section 9.1(i).

 

“Shareholders Employment Agreement” is defined in Section 9.1(h).

 

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) Databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (c)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (d) the technology supporting any Internet
site(s) operated by or on behalf of the Person and (e) all documentation,
including user manuals and training materials, relating to any of the foregoing.

 

“Spyware” means a software application that resides on the user’s computer
containing code that tracks a user’s personally identifiable information and
passes it on to third parties without the user’s authorization.

 

“Stock Consideration” is defined in Section 2.6.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” or “Subsidiaries” of a specified Person means any other Person in
which such Person owns, directly or indirectly, more than 50% of the outstanding
voting securities or other securities convertible into voting securities, or
which may effectively be controlled, directly or indirectly, by such Person.

 

9

--------------------------------------------------------------------------------


 

“Tangible Personal Property” is defined in Section 4.11(a).

 

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, including, without limitation: taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, disability, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person, together with any
interest or penalty, addition to tax or additional amount imposed by any
Governmental Authority.

 

“Tax Claims” is defined in Section 10.1(a).

 

“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other Governmental Authority or other taxing authority or agency,
domestic or foreign, including consolidated, combined and unitary tax returns.

 

“Teeter” is defined in the preamble to this Agreement.

 

“Teeter Employment Agreement” is defined in Section 9.1(h).

 

“THK” is defined in the preamble to this Agreement.

 

“THK Accountants” means THK’s independent certified public accountants, which
initially shall be Blackman Kallick Bartelstein, LLP.

 

“THK Common Stock” means the Common Stock, $.001 par value per share, of THK.

 

“THK General Claims” is defined in Section 10.1(b).

 

“THK Indemnitees” is defined in Section 10.2(a).

 

“THK Preferred Stock” is defined in Section 5.2(a).

 

“THK Three Year Claims” is defined in Section 10.1(b).

 

“Three Year Claims” is defined in Section 10.1(a).

 

“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations

 

10

--------------------------------------------------------------------------------


 

and applications for registration thereof, including, but not limited to, all
marks registered in the United States Patent and Trademark Office, the Trademark
Offices of the States and Territories of the United States of America, and the
Trademark Offices of other nations throughout the world, and all rights therein
provided by multinational treaties or conventions.

 

“Unapproved Liabilities” is defined in Section 10.2(a).

 

“Underground Storage Tanks” has the meaning given in Section 6901 et seq., as
amended, of RCRA, or any applicable state or local statute, law, ordinance,
code, rule, Regulation, order ruling, or decree governing Aboveground Storage
Tanks or Underground Storage Tanks.

 

“ValidClick” means ValidClick, Inc., a Missouri corporation and a wholly-owned
Subsidiary of Litmus.

 

“ValidClick Stock” is defined in Section 4.7(b).

 

“Web Sites” means all web sites, domain names, and associated internet
properties, rights, titles and interests in any way directly or indirectly used
in or associated with the Business.

 

ARTICLE II

 

THE MERGER

 

2.1           The Merger.  At the Effective Time, in accordance with the laws of
the State of Missouri and the terms and conditions of the Documents, Litmus
Acquisition Sub shall be merged with and into Litmus.  From and after the
Effective Time, the separate corporate existence of Litmus Acquisition Sub shall
cease and Litmus, as the surviving corporation in the Merger, shall continue its
existence under the laws of the State of Missouri as a wholly owned subsidiary
of THK.  Litmus, as the surviving corporation after the Merger, is hereinafter
sometimes referred to as the “Litmus Surviving Company”.

 

2.2           Effective Time.  Subject to the provisions of this Agreement, on
the Closing Date or as soon thereafter as is practicable, the Parties shall
cause the Merger to become effective by executing and filing with the Secretary
of State of the State of Missouri in accordance with RSMo § 351.435 Articles of
Merger in the respective form required pursuant to RSMo § 351.430, which form
shall be prepared by counsel to Litmus and THK, and attached hereto as Exhibit A
and made a part hereof (the “Articles of Merger”), 12:01 a.m. on the date of
such filing, or such later date and time as may be agreed upon by the Parties
and specified therein, being hereinafter referred to as the “Effective Time”. 
The Parties hereto shall take all necessary steps to pre-clear the Merger with
the Secretary of State of the State of Missouri in order that on the Closing
Date, the Articles of Merger may be filed with the Secretary of State of the
State of Missouri and become effective upon filing.

 

11

--------------------------------------------------------------------------------


 

2.3           Effect of the Merger.  At the Effective Time, the Merger shall
have the effect set forth in the Documents and in the applicable provisions of
law.  Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time all of the assets, properties, rights, privileges,
immunities, powers and franchises of Litmus and Litmus Acquisition Sub shall
vest in the Litmus Surviving Company, and all of the debts, liabilities and
duties of Litmus and Litmus Acquisition Sub shall become the debts, liabilities
and duties of the Litmus Surviving Company.

 

2.4           Articles of Incorporation and Bylaws.  From and after the
Effective Time and without further action on the part of the Parties, the
Articles of Incorporation and Bylaws of Litmus Acquisition Sub immediately prior
to the Effective Time shall be the Articles of Incorporation and Bylaws of
Litmus Surviving Company until amended in accordance with the respective terms
thereof.

 

2.5           Directors and Officers.  The directors of Litmus Surviving Company
immediately following the Effective Time shall consist of Linden and Teeter and
three (3) or more persons designated by THK and the officers of Litmus Surviving
Company immediately prior to the Effective Time shall be the officers
immediately following the Effective Time, it being expressly agreed that (a)
Linden shall be the President of Litmus Surviving Company and shall report to
the President and the Chief Operating Officer of THK as described more fully in
the Linden Employment Agreement, and (b) Teeter shall be a Vice President of
Business Development and General Counsel of Litmus Surviving Company and shall
report to the President of Litmus Surviving Company as described more fully in
the Teeter Employment Agreement.  Both Linden and Teeter shall hold office in
accordance with their respective Shareholder Employment Agreement and the
Articles of Incorporation and Bylaws of Litmus Surviving Company, in each case,
until their respective successors are duly elected or appointed and qualified or
until their earlier death, resignation or removal in accordance with their
respective Shareholder Employment Agreement and the Litmus Surviving Company’s
Articles of Incorporation and Bylaws.

 

2.6           Effect on Litmus’s Capital Structure.  (a) At the Effective Time,
by virtue of the Merger and without any action on the part of the Parties or the
holders of any securities of Litmus, all of issued and outstanding shares of
common stock of Litmus immediately prior to the Effective Time (“Litmus Common
Stock”) shall be converted automatically into the right to receive the sum of
the Cash Consideration (as defined below) and the Stock Consideration (as
defined below) (which shall be referred to collectively as the “Merger
Consideration”).  For purposes of this Agreement, (i) the “Cash Consideration”
shall be the sum of the Initial Cash Consideration (as defined below) and the
Deferred Cash Consideration, if any (as defined and calculated pursuant to
Article VIII), and (ii) the “Stock Consideration” shall be the sum of the
Initial Stock Consideration (as defined below) and the Deferred Stock
Consideration, if any (as defined and calculated pursuant to Article VIII).  The
“Initial Cash Consideration” shall be Six Million Five Hundred Thousand Dollars
($6,500,000) and the “Initial Stock Consideration” shall be Three Million One
Hundred Seventy Thousand Seven Hundred Thirty Two (3,170,732) shares of THK
Common Stock.

 

12

--------------------------------------------------------------------------------


 

(b)           From and after the Effective Time, all Litmus Common Stock shall
automatically be redeemed and canceled and shall cease to exist, and each holder
of a certificate that previously represented any such Litmus Common Stock
(collectively, the “Litmus Certificates”) shall cease to have any rights with
respect thereto other than the right to receive their pro rata portion of the
Merger Consideration in proportion to their stock ownership of Litmus as set
forth in Schedule 2.6.  Unless the Shareholders and the Non-Party Shareholders
agree otherwise among themselves and so instruct THK in writing signed by each
of the Shareholders and the Non-Party Shareholders, each Shareholder and
Non-Party Shareholder shall receive its pro rata portion of the Cash
Consideration and its pro rata portion of the Stock Consideration upon each
distribution of Merger Consideration in proportion to their stock ownership of
Litmus as set forth in Schedule 2.6.  On the Closing Date, the Initial Cash
Consideration and Initial Stock Consideration shall be distributed to the
Shareholders and the Non-Party Shareholders of record on the Closing Date in
proportion to their stock ownership of Litmus as set forth in Schedule 2.6.

 

(c)           The foregoing Merger Consideration shall be deemed to have been
issued in full satisfaction of all rights pertaining to the Litmus Common Stock,
and after the Effective Time, there shall be no further registration or
transfers of Litmus Common Stock.  If, after the Effective Time, any Litmus
Certificates are presented to Litmus Surviving Company for any reason, they
shall be cancelled and exchanged as provided in this Section 2.6. If any Litmus
Certificates representing Litmus Common Stock shall have been lost, stolen or
destroyed, THK shall issue in exchange for such lost, stolen or destroyed
certificates, upon the making of an affidavit of that fact by the holder
thereof, the applicable portion of the Merger Consideration.

 

2.7           Options and Warrants.  Prior to the Effective Time, Litmus and/or
the Shareholders, at the sole expense of Litmus and/or the Shareholders, shall
take all actions necessary to cause all options, warrants and other contractual
or other rights to purchase or otherwise acquire or convert into Litmus Common
Stock, if any, to be converted into Litmus Common Stock, or be cancelled,
extinguished and terminated.

 

2.8           Capital Structure of Litmus Acquisition Sub.  Each share of common
stock of Litmus Acquisition Sub issued and outstanding immediately prior to the
Effective Time shall be converted automatically into a share of common stock of
Litmus Surviving Company.  From and after the Effective Time, each certificate
of Litmus Acquisition Sub that previously represented a share of common stock in
Litmus Acquisition Sub shall evidence ownership of an equal share of common
stock of Litmus Surviving Company.

 

2.9           Taking of Necessary Action; Further Action.  If, at any time and
from time to time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest in the Litmus
Surviving Company full right, title and possession of all properties, assets,
rights, privileges, powers and franchises of Litmus and Litmus Acquisition Sub,
the officers and directors of Litmus and the Litmus Surviving Company shall be
and are fully authorized and directed, in the name of and on behalf of their
respective companies, to take, or cause to be taken, all such lawful and
necessary action as is not inconsistent with this Agreement.  THK shall cause
Litmus Acquisition Sub to perform all of its obligations relating to this
Agreement and the transactions contemplated hereby.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III

 


RESTRICTIONS ON TRANSFER; REGISTRATION


 


3.1           RESTRICTIONS ON TRANSFER.  ALL CERTIFICATES REPRESENTING THK
COMMON STOCK ISSUED PURSUANT TO THIS AGREEMENT SHALL BEAR A LEGEND STATING THAT
THE THK COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND MAY
NOT BE TRANSFERRED OR SOLD WITHOUT SUCH REGISTRATION OR AN EXEMPTION THEREFROM.


 


3.2           REGISTRATION.  AT THE CLOSING, THK AND THE SHAREHOLDERS AND THE
NON-PARTY SHAREHOLDERS SHALL ENTER INTO THE REGISTRATION RIGHTS AGREEMENT.


 


ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF

THE SHAREHOLDERS AND LITMUS

 

In order to induce THK and Litmus Acquisition Sub to enter into this Agreement
and to consummate the transactions contemplated hereby, the Shareholders and
Litmus hereby jointly and severally represent and warrant to each of THK and
Litmus Acquisition Sub as follows:


 


4.1           ORGANIZATION AND QUALIFICATION.  LITMUS IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
MISSOURI, WITH FULL CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS NOW CONDUCTED EXCEPT WHERE FAILURE TO
BE SO ORGANIZED, EXISTING AND IN GOOD STANDING WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON LITMUS, AND IS DULY LICENSED OR QUALIFIED
TO TRANSACT BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING IN EACH OF
THE JURISDICTIONS LISTED ON SCHEDULE 4.1, WHICH ARE THE ONLY JURISDICTIONS IN
WHICH THE FAILURE TO BE SO LICENSED OR QUALIFIED COULD HAVE A MATERIAL ADVERSE
EFFECT ON LITMUS.


 


4.2           SUBSIDIARIES.  LITMUS DOES NOT HAVE ANY SUBSIDIARIES OTHER THAN
VALIDCLICK AND SECOND BITE AND DOES NOT OWN, DIRECTLY OR INDIRECTLY, ANY EQUITY
OR OTHER OWNERSHIP INTERESTS OF ANY OTHER PERSON.  EACH OF VALIDCLICK AND SECOND
BITE IS A CORPORATION OR LIMITED LIABILITY COMPANY, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION, WITH
FULL CORPORATE OR OTHER POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS NOW CONDUCTED EXCEPT WHERE FAILURE TO
BE SO ORGANIZED, EXISTING AND IN GOOD STANDING WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON VALIDCLICK OR SECOND BITE, RESPECTIVELY,
AND IS DULY LICENSED OR QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION
OR ENTITY AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS LISTED ON
SCHEDULE 4.2, WHICH ARE THE ONLY JURISDICTIONS IN WHICH THE FAILURE TO BE SO
LICENSED OR QUALIFIED COULD HAVE A MATERIAL ADVERSE EFFECT ON VALIDCLICK OR
SECOND BITE, RESPECTIVELY.


 


4.3           ARTICLES OF INCORPORATION, BYLAWS AND CORPORATE RECORDS.  TRUE,
CORRECT AND COMPLETE COPIES OF EACH OF (A) THE ARTICLES OF INCORPORATION OF
LITMUS AND VALIDCLICK AND THE OPERATING AGREEMENT OF SECOND BITE AS AMENDED AND
IN EFFECT ON THE DATE HEREOF, (B) THE BYLAWS OF LITMUS AND VALIDCLICK AS AMENDED
AND IN EFFECT ON THE DATE HEREOF AND (C) THE MINUTE BOOKS OF LITMUS, VALIDCLICK
AND SECOND BITE HAVE BEEN PREVIOUSLY MADE AVAILABLE TO THK AND LITMUS

 

14

--------------------------------------------------------------------------------


 


ACQUISITION SUB.  THE MINUTE BOOKS CONTAIN COMPLETE AND ACCURATE RECORDS OF ALL
MEETINGS AND OTHER ACTIONS OF THE DIRECTORS, COMMITTEES OF THE DIRECTORS,
MANAGERS, COMMITTEES OF MANAGERS ORGANIZERS, SHAREHOLDERS AND MEMBERS OF LITMUS,
VALIDCLICK AND SECOND BITE FROM THE DATE OF THEIR INCORPORATION OR FORMATION TO
THE DATE HEREOF.


 


4.4           AUTHORIZATION; ENFORCEABILITY.  LITMUS HAS THE CORPORATE POWER AND
AUTHORITY TO OWN, HOLD, LEASE AND OPERATE ITS PROPERTIES AND ASSETS, TO CARRY ON
ITS BUSINESS AS CURRENTLY CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS A
PARTY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS TO WHICH LITMUS IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE
DIRECTORS OF LITMUS AND THE SHAREHOLDERS AND NON-PARTY SHAREHOLDERS, AND NO
OTHER ACTION ON THE PART OF LITMUS OR THE SHAREHOLDERS AND NON-PARTY
SHAREHOLDERS IS NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER
DOCUMENTS TO BE EXECUTED AND DELIVERED BY LITMUS AND THE SHAREHOLDERS HAS BEEN
OR, AT THE CLOSING, WILL BE DULY EXECUTED AND DELIVERED BY, AND CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF, LITMUS AND THE SHAREHOLDERS,
RESPECTIVELY, ARE ENFORCEABLE AGAINST LITMUS AND THE SHAREHOLDERS IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY
REORGANIZATION, MORATORIUM AND SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR
RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


4.5           NO VIOLATION OR CONFLICT.  NONE OF (A) THE EXECUTION AND DELIVERY
BY LITMUS AND THE SHAREHOLDERS OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE
EXECUTED AND DELIVERED BY LITMUS OR THE SHAREHOLDERS, (B) THE CONSUMMATION BY
LITMUS AND THE SHAREHOLDERS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER DOCUMENTS OR (C) THE PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS REQUIRED BY THIS AGREEMENT TO BE EXECUTED AND DELIVERED BY LITMUS OR
THE SHAREHOLDERS AT THE CLOSING WILL (1) CONFLICT WITH OR VIOLATE THE ARTICLES
OF INCORPORATION OR THE BYLAWS OR OTHER CONSTITUENT DOCUMENTS OF LITMUS OR ANY
OF ITS SUBSIDIARIES, (2) TO THE KNOWLEDGE OF LITMUS OR THE SHAREHOLDERS,
CONFLICT WITH OR VIOLATE ANY LAW, ORDER OR PERMIT APPLICABLE TO LITMUS OR ANY OF
ITS SUBSIDIARIES OR THE SHAREHOLDERS, OR BY WHICH THE PROPERTIES OF LITMUS AND
ITS SUBSIDIARIES OR THE LITMUS COMMON STOCK ARE BOUND OR AFFECTED, OR (3) RESULT
IN ANY BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR IMPAIR THE
RIGHTS OF LITMUS OR ITS SUBSIDIARIES OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY
THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF ANY LIEN ON ANY OF
THE PROPERTIES OR ASSETS OF LITMUS OR ANY OF ITS SUBSIDIARIES PURSUANT TO, ANY
CONTRACT, PERMIT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH LITMUS IS A PARTY OR
BY WHICH LITMUS OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES ARE
BOUND OR AFFECTED EXCEPT, (X) IN THE CASE OF CLAUSE (2) OR (3) ABOVE, FOR ANY
CONFLICT, BREACH, VIOLATION, DEFAULT OR OTHER OCCURRENCE THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND
ITS SUBSIDIARIES TAKEN AS A WHOLE, AND (Y) IN THE CASE OF CLAUSE (2) OR (3)
ABOVE, FOR ANY PROVISION OF ANY CONTRACT OR PERMIT WHICH MAY RESTRICT THE
ASSIGNMENT OR TRANSFER OF THE RIGHTS OR OBLIGATIONS OF LITMUS OR ITS
SUBSIDIARIES THEREUNDER, WHICH CONTRACTS AND PERMITS HAVE BEEN MADE AVAILABLE TO
THK AND LITMUS ACQUISITION SUB FOR REVIEW.

 

15

--------------------------------------------------------------------------------


 


4.6           GOVERNMENTAL CONSENTS AND APPROVALS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS BY LITMUS AND THE
SHAREHOLDERS DO NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION,
PERMIT OR OTHER ORDER OF, ACTION BY, FILING WITH OR NOTIFICATION TO, ANY
GOVERNMENTAL AUTHORITY EXCEPT FOR THE FILINGS CONTEMPLATED BY ARTICLE II.


 


4.7           CAPITAL STRUCTURE.

 

(a)           The Shareholders and the Non-Party Shareholders own 100% of the
outstanding Litmus Common Stock.  The Shareholders and the Non-Party
Shareholders, are the record and beneficial owners and holders of the Litmus
Common Stock free and clear of all Liens.  Except as described in this Section
4.7(a), there will be no equity interests or other securities of Litmus
authorized, issued, reserved for issuance or otherwise outstanding at the
Closing.  All of the Litmus Common Stock is duly authorized, validly issued,
fully paid and non-assessable, and not subject to, or issued in violation of,
any kind of preemptive, subscription or any kind of similar rights. There are no
bonds, debentures, notes or other Indebtedness of Litmus having the right to
vote (or convertible into securities having the right to vote) on any matters on
which the shareholders are eligible or required to vote.  There are no other
outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind (contingent or otherwise)
to which Litmus is a party or bound obligating Litmus to issue, deliver or sell,
or cause to be issued, delivered or sold, additional voting securities of Litmus
or obligating Litmus to issue, grant, extend or enter into any agreement to
issue, grant or extend any security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking that will survive the Closing.  There are
no outstanding contractual obligations of Litmus to repurchase, redeem or
otherwise acquire any capital stock (or options to acquire any such capital
stock) or other security or equity interest of Litmus which will survive the
Closing.  All of the Litmus Common Stock was issued in compliance with all
applicable federal and state securities laws and is owned by the Shareholders
and the Non-Party Shareholders.  The Non-Party Shareholders have approved this
Agreement and the transactions contemplated hereby and waived any dissenters or
appraisal rights applicable to this Agreement and the transactions contemplated
hereby after full disclosure of the terms hereof, including the Shareholder
Warrant Agreements, the Shareholder Employment Agreements and the Employee
Warrant Agreements and the Schedules furnished by THK pursuant hereto.

 

(b)           Litmus owns 100% of the outstanding capital stock of ValidClick
(“ValidClick Stock”) and 100% of the limited liability company membership
interests in Second Bite (the “Second Bite LLC Interests”).  Litmus is the sole
record and beneficial owner and holder of the ValidClick Stock and the Second
Bite LLC Interests free and clear of Liens.  Except as described in this Section
4.7(b), there will be no equity interests or other securities of ValidClick or
Second Bite authorized, issued, reserved for issuance or otherwise outstanding
at the Closing.  All of the ValidClick Stock and Second Bite LLC Interests are
duly authorized, validly issued, fully paid and non-assessable, and not subject
to, or issued in violation of, any kind of preemptive, subscription or any kind
of similar rights.  There are no bonds, debentures, notes or other Indebtedness
of ValidClick or Second Bite having the right to vote (or convertible into
securities having the right to vote) on any matters on which the shareholders or
members are eligible or required to vote.  There are no other outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind (contingent or otherwise) to which
ValidClick or Second Bite is a party or bound obligating ValidClick or

 

16

--------------------------------------------------------------------------------


 

Second Bite to issue, grant, extend or enter into any agreement to issue, grant
or extend any security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking that will survive the Closing.  There are no
outstanding contractual obligations of ValidClick or Second Bite to repurchase,
redeem or otherwise acquire any capital stock (or options to acquire any such
capital stock) or other security or equity interest of ValidClick or Second Bite
which will survive the Closing.  All of the ValidClick Stock and Second Bite LLC
Interests were issued in compliance with all applicable federal and state
securities laws and are owned by Litmus.


 


4.8           FINANCIAL STATEMENTS.  SCHEDULE 4.8 SETS FORTH THE AUDITED
CONSOLIDATED ANNUAL BALANCE SHEETS OF LITMUS AND ITS SUBSIDIARIES AS OF DECEMBER
31, 2003, AND DECEMBER 31, 2004, RESPECTIVELY, AND THE RELATED AUDITED
CONSOLIDATED ANNUAL INCOME STATEMENT AND STATEMENT OF CASH FLOWS FOR THE PERIODS
ENDED DECEMBER 31, 2003 AND DECEMBER 31, 2004 ACCOMPANIED BY THE AUDITOR’S
REPORT THEREON, AND (2) THE AUDITED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER
30, 2005 AND THE SCHEDULES THERETO AND THE RELATED UNAUDITED CONSOLIDATED INCOME
STATEMENT AND STATEMENT OF CASH FLOWS FOR THE NINE MONTH PERIOD THEN ENDED
SEPTEMBER 30, 2005 (THE “AUDITED FINANCIALS” OR THE “COMPANY FINANCIALS”).  THE
COMPANY FINANCIALS (I) HAVE BEEN PREPARED IN ACCORDANCE WITH THE BOOKS AND
RECORDS OF THE PERSON TO WHICH THEY RELATE AND (II) ARE COMPLETE AND CORRECT
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED FOR THE PERIODS
PRESENTED, EXCEPT, AS MAY BE DISCLOSED IN THE NOTES THERETO AND NORMAL YEAR-END
ADJUSTMENTS, WHICH WILL NOT BE MATERIAL INDIVIDUALLY OR IN THE AGGREGATE.  THE
COMPANY FINANCIALS PRESENT FAIRLY THE FINANCIAL CONDITION AND OPERATING RESULTS
OF LITMUS AND ITS SUBSIDIARIES AS OF THE DATES AND DURING THE PERIODS INDICATED
THEREIN, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS, WHICH WILL NOT BE MATERIAL IN
AMOUNT OR SIGNIFICANCE IN THE AGGREGATE.


 


4.9           CONDUCT IN THE ORDINARY COURSE; ABSENCE OF CHANGES.  SINCE OCTOBER
31, 2005, LITMUS HAS CONDUCTED THE BUSINESS IN THE ORDINARY COURSE, CONSISTENT
WITH PAST PRACTICE, AND TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THERE
HAS BEEN NO CHANGE IN THE BUSINESS WHICH HAS HAD, OR COULD REASONABLY BE
ANTICIPATED TO RESULT IN, A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.


 


4.10         REAL PROPERTY.


 

(a)           Litmus and its Subsidiaries do not own and have never owned any
real property.

 

(b)           Schedule 4.10(b) lists (1) the street address of each parcel of
Leased Property, (2) the identity of the lessor, lessee and current occupant (if
different from lessee) of each such parcel of Leased Property, and (3) the term
and rental payment terms of the leases (and any subleases) pertaining to each
such parcel of Leased Property.

 

(c)           Litmus has made available to THK and Litmus Acquisition Sub, to
the extent in the possession of Litmus or its Subsidiaries, all title insurance
policies, title reports, surveys, certificates of occupancy, environmental
reports and audits, appraisals, other title documents and other documents
relating to or otherwise affecting the Leased Property or the operation of the
Business thereon or any other uses thereof.

 

17

--------------------------------------------------------------------------------


 

(d)           Litmus has delivered, or made available to THK and Litmus
Acquisition Sub, true and correct copies of all leases and subleases listed in
Schedule 4.10(b) and any and all ancillary documents pertaining thereto
(including, but not limited to, all amendments, consents for alterations and
documents recording variations and evidence of commencement dates and expiration
dates) (the “Leases”).  With respect to each Lease:

 

(1)           each Lease is the legal, valid and binding, obligation of the
parties thereto, enforceable against each party, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditor rights generally or by general equity
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law);

 

(2)           none of (a) the execution and delivery by Litmus and each of the
Shareholders of this Agreement and the other Documents, (b) the consummation by
Litmus and the Shareholders of the transactions contemplated by this Agreement
and the other Documents, (c) the performance by Litmus and the Shareholders of
this Agreement and the other Documents will (1) conflict with or violate the
terms of any Lease or (2) result in any breach or violation of or constitute a
default (or an event with notice or lapse of time or both would become a
default) under, or impair Litmus’s rights or alter the rights or obligations of
any third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Lease;

 

(3)           neither Litmus nor, to the Knowledge of Litmus and the
Shareholders, any other party to any Lease, is in breach or default under the
Lease, and, to the Knowledge of Litmus and the Shareholders no event has
occurred that, with notice or lapse of time would constitute a breach or default
or permit termination, modification or acceleration under the Lease; and

 

(4)           the rental set forth in each Lease is the actual rental being
paid, and there are no separate agreements or understandings regarding the
amount of rent.


 


4.11         PERSONAL PROPERTY.

 

(a)           Schedule 4.11(a) lists each item or distinct group of Hardware,
machinery, equipment, tools, supplies, furniture, fixtures, vehicles, rolling
stock and other tangible personal property with a value in excess of $5,000 used
in the Business and owned or leased by Litmus or its Subsidiaries (the “Tangible
Personal Property”).

 

(b)           Litmus has delivered or made available to THK and Litmus
Acquisition Sub correct and complete copies of all Contracts to which Litmus or
its Subsidiaries is a party, including equipment leases, for Tangible Personal
Property and any and all ancillary documents pertaining thereto.  With respect
to each Contract to which Litmus or its Subsidiaries is a party for Tangible
Personal Property:

 

(1)           each Contract, together with all ancillary documents delivered
pursuant to the first sentence of this Section 4.11(b), is the legal, valid and
binding obligation of the parties thereto, enforceable against each of the
parties in accordance with the terms thereof except as enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting

 

18

--------------------------------------------------------------------------------


 

the enforcement of creditor rights generally or by general equity principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law);

 

(2)           neither Litmus or its Subsidiaries nor, to the Knowledge of Litmus
and the Shareholders, any other party to any lease, is in breach or default, and
no event has occurred that, with notice or lapse of time would constitute such a
breach or default or permit termination, modification or acceleration under any
lease; and

 

(3)           none of (a) the execution and delivery by Litmus and the
Shareholders of this Agreement and the other Documents, (b) the consummation by
Litmus and the Shareholders of the transaction contemplated by this Agreement
and the other Documents, (c) the performance by Litmus or the Shareholders of
this Agreement and the other Documents required by this Agreement will (1)
conflict with or violate the terms of any lease or (2) result in any material
breach or violation of or constitute a default (or an event with notice or lapse
of time or both would become a default) under, or impair the rights of Litmus or
its Subsidiaries or alter the rights or obligations of any third party under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any lease, which would have a Material Adverse Effect on Litmus
and its Subsidiaries taken as a whole.


(C)           ALL TANGIBLE PERSONAL PROPERTY IS ADEQUATE AND USABLE FOR THE USE
AND PURPOSES FOR WHICH IT IS CURRENTLY USED, IS IN GOOD OPERATING CONDITION, AND
HAS BEEN MAINTAINED AND REPAIRED IN ACCORDANCE WITH GOOD BUSINESS PRACTICE.


 


4.12         APPROVAL OF DIRECTORS AND SHAREHOLDERS.  THE DIRECTORS OF LITMUS
HAVE, AT A MEETING DULY CALLED AND HELD AT WHICH ALL DIRECTORS OF LITMUS WERE
PRESENT OR BY A UNANIMOUS WRITTEN CONSENT:  (A) APPROVED AND DECLARED ADVISABLE
THIS AGREEMENT; (B) DETERMINED THAT THE MERGER AND OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE ADVISABLE, FAIR TO AND IN THE BEST INTEREST
OF LITMUS AND ITS SHAREHOLDERS; (C) RECOMMENDED TO THE SHAREHOLDERS OF LITMUS
(1) APPROVAL OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND
(2) APPROVAL AND ADOPTION OF THIS AGREEMENT; AND (D) DIRECTED THAT THIS
AGREEMENT BE SUBMITTED TO THE SHAREHOLDERS OF LITMUS FOR THEIR APPROVAL AND
ADOPTION.  THE SHAREHOLDERS OF LITMUS HAVE UNANIMOUSLY APPROVED THE MERGER AND
THIS AGREEMENT AFTER FULL DISCLOSURE OF THE TERMS HEREOF, INCLUDING THE
SHAREHOLDER WARRANT AGREEMENTS, THE SHAREHOLDER EMPLOYMENT AGREEMENTS AND THE
EMPLOYEE WARRANT AGREEMENTS.


 


4.13         INSURANCE.  LITMUS HAS FURNISHED OR MADE AVAILABLE TO THK AND
LITMUS ACQUISITION SUB TRUE AND COMPLETE COPIES OF ALL INSURANCE POLICIES AND
FIDELITY BONDS COVERING THE ASSETS, BUSINESS, EQUIPMENT, PROPERTIES AND
OPERATIONS OF LITMUS AND ITS SUBSIDIARIES RELATING TO THE BUSINESS, A LIST OF
WHICH (BY TYPE, CARRIER, POLICY NUMBER, LIMITS, PREMIUM AND EXPIRATION DATE) IS
SET FORTH IN SCHEDULE 4.13.  ALL SUCH INSURANCE POLICIES ARE IN FULL FORCE AND
EFFECT AND WILL REMAIN IN FULL FORCE AND EFFECT UP TO THE EFFECTIVE TIME.


 


4.14         PERMITS.  SCHEDULE 4.14 LISTS ALL PERMITS USED IN OR OTHERWISE
REQUIRED TO CONDUCT THE BUSINESS WHICH, IF NOT OBTAINED BY LITMUS, WOULD HAVE A
MATERIAL ADVERSE EFFECT ON LITMUS AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  EACH
OF THE PERMITS IS VALID AND IN FULL FORCE AND EFFECT AS OF THE DATE OF THIS
AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


4.15         TAXES.  EXCEPT AS SET FORTH IN SCHEDULE 4.15 HERETO:


 


(A)           ALL TAX RETURNS AND REPORTS IN RESPECT OF TAXES REQUIRED TO BE
FILED WITH RESPECT TO LITMUS OR ITS SUBSIDIARIES HAVE BEEN TIMELY FILED,


 


(B)           ALL TAXES REQUIRED TO BE SHOWN ON SUCH RETURNS AND REPORTS OR
OTHERWISE DUE HAVE BEEN TIMELY PAID,


 


(C)           ALL SUCH TAX RETURNS AND REPORTS ARE TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS,


 


(D)           NO ADJUSTMENT RELATING TO SUCH RETURNS HAS BEEN PROPOSED FORMALLY
OR INFORMALLY BY ANY GOVERNMENTAL AUTHORITY AND, TO THE KNOWLEDGE OF LITMUS AND
THE SHAREHOLDERS, NO BASIS EXISTS FOR ANY SUCH ADJUSTMENT,


 


(E)           THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS, THREATENED ACTIONS OR PROCEEDINGS FOR THE ASSESSMENT OR COLLECTION
OF TAXES AGAINST LITMUS OR ITS SUBSIDIARIES,


 


(F)            NO CONSENT UNDER SECTION 341(F) OF THE CODE HAS BEEN FILED WITH
RESPECT TO LITMUS OR ITS SUBSIDIARIES,


 


(G)           THERE ARE NO TAX LIENS ON ANY ASSETS OF LITMUS OR ITS
SUBSIDIARIES,


 


(H)           EACH OF LITMUS AND ITS SUBSIDIARIES HAS WITHHELD AND PAID ALL
TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH ANY AMOUNTS
PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, SHAREHOLDER, OR
OTHER THIRD PARTY, AND ALL FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE
BEEN PROPERLY COMPLETED AND TIMELY FILED,


 


(I)            LITMUS AND ITS SUBSIDIARIES HAVE NOT CONSENTED TO EXTEND THE TIME
IN WHICH ANY TAXES MAY BE ASSESSED OR COLLECTED BY ANY TAXING AUTHORITY,


 


(J)            LITMUS AND ITS SUBSIDIARIES HAVE NOT REQUESTED OR BEEN GRANTED AN
EXTENSION OF THE TIME FOR FILING ANY TAX RETURN TO A DATE LATER THAN THE CLOSING
DATE,


 


(K)           THERE ARE NO LIENS FOR TAXES (OTHER THAN FOR CURRENT TAXES NOT YET
DUE AND PAYABLE) UPON THE ASSETS OF LITMUS OR ITS SUBSIDIARIES,


 


(L)            LITMUS AND ITS SUBSIDIARIES WILL NOT BE REQUIRED:


 


(1)           AS A RESULT OF A CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE
PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE, TO INCLUDE ANY ADJUSTMENT UNDER
SECTION 481(C) OF THE CODE (OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR
FOREIGN LAW) IN TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF)
BEGINNING AFTER THE CLOSING DATE, OR


 


(2)           AS A RESULT OF ANY “CLOSING AGREEMENT,” AS DESCRIBED IN SECTION
7121 OF THE CODE (OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN
LAW), TO INCLUDE ANY

 

20

--------------------------------------------------------------------------------


 


ITEM OF INCOME OR EXCLUDE ANY ITEM OF DEDUCTION FROM ANY TAXABLE PERIOD (OR
PORTION THEREOF) BEGINNING AFTER THE CLOSING DATE,


 


(M)          LITMUS AND ITS SUBSIDIARIES ARE NOT A PARTY TO OR BOUND BY ANY TAX
ALLOCATION OR TAX SHARING AGREEMENT AND DOES NOT HAVE ANY CURRENT OR POTENTIAL
CONTRACTUAL OBLIGATION TO INDEMNIFY ANY OTHER PERSON WITH RESPECT TO TAXES,


 


(N)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THERE IS NO BASIS
FOR ANY ASSESSMENT, DEFICIENCY NOTICE, 30-DAY LETTER OR SIMILAR NOTICE WITH
RESPECT TO ANY TAX TO BE ISSUED TO LITMUS OR ITS SUBSIDIARIES WITH RESPECT TO
ANY PERIOD ON OR BEFORE THE CLOSING DATE,


 


(O)           LITMUS AND ITS SUBSIDIARIES HAVE NOT MADE ANY PAYMENTS, AND ARE
NOT AND WILL NOT BECOME OBLIGATED (UNDER ANY CONTRACT ENTERED INTO ON OR BEFORE
THE CLOSING DATE) TO MAKE ANY PAYMENTS, THAT WILL NOT BE DEDUCTIBLE UNDER
SECTION 280G OF THE CODE (OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR
FOREIGN LAW),


 


(P)           LITMUS AND ITS SUBSIDIARIES HAVE NOT BEEN A UNITED STATES REAL
PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF SECTION 897(C)(2) OF THE CODE
(OR ANY CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN LAW) DURING THE
APPLICABLE PERIOD SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE (OR ANY
CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN LAW),


 


(Q)           NO CLAIM HAS EVER BEEN MADE IN WRITING BY A TAXING AUTHORITY IN A
JURISDICTION WHERE LITMUS OR ITS SUBSIDIARIES DOES NOT FILE TAX RETURNS THAT
LITMUS OR ANY OF ITS SUBSIDIARIES IS OR MAY BE SUBJECT TO TAXES ASSESSED BY SUCH
JURISDICTION,


 


(R)            LITMUS AND ITS SUBSIDIARIES DO NOT HAVE ANY PHYSICAL PRESENCE IN
ANY FOREIGN COUNTRY, AS DEFINED IN THE RELEVANT TAX TREATY BETWEEN THE UNITED
STATES OF AMERICA AND SUCH FOREIGN COUNTRY,


 


(S)           TRUE, CORRECT AND COMPLETE COPIES OF ALL INCOME AND SALES TAX
RETURNS FILED BY OR WITH RESPECT TO LITMUS AND ITS SUBSIDIARIES FOR THE PAST TWO
(2) YEARS HAVE BEEN FURNISHED OR MADE AVAILABLE TO THK, AND


 


(T)            LITMUS AND ITS SUBSIDIARIES WILL NOT BE SUBJECT TO ANY TAXES
PURSUANT TO SECTION 1374 OR SECTION 1375 OF THE CODE (OR ANY CORRESPONDING
PROVISION OF STATE, LOCAL OR FOREIGN LAW) WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


4.16         LABOR MATTERS.


 


(A)           THE NAME, PLACE OF EMPLOYMENT, THE CURRENT ANNUAL SALARY RATES,
BONUSES, DEFERRED OR CONTINGENT COMPENSATION, PENSION, ACCRUED VACATION, “GOLDEN
PARACHUTE” AND OTHER LIKE BENEFITS PAID OR PAYABLE (IN CASH OR OTHERWISE) IN
2004 AND 2005, THE DATE OF EMPLOYMENT AND A DESCRIPTION OF POSITION AND JOB
FUNCTION OF EACH CURRENT SALARIED EMPLOYEE, OFFICER, MANAGER, CONSULTANT OR
AGENT OF LITMUS OR ITS SUBSIDIARIES IS ACCURATELY STATED IN THAT CERTAIN LETTER
DATED THE DATE OF THIS AGREEMENT FROM THE SHAREHOLDERS TO GERARD M. JACOBS, THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THK (THE “EMPLOYEE SALARIES LETTER”).

 

21

--------------------------------------------------------------------------------


 


(B)           NO EMPLOYMENT, CONSULTING, SEVERANCE PAY, CONTINUATION PAY,
TERMINATION OR INDEMNIFICATION AGREEMENTS OR OTHER SIMILAR AGREEMENTS OF ANY
NATURE (WHETHER IN WRITING OR ORAL) EXIST BETWEEN LITMUS OR ITS SUBSIDIARIES AND
ANY CURRENT OR FORMER SHAREHOLDER, OFFICER, DIRECTOR, MANAGER, MEMBER, EMPLOYEE
OR CONSULTANT, EXCEPT SUCH INDEMNIFICATIONS AS MAY BE PROVIDED IN THE BY-LAWS OR
OTHER CHARTER DOCUMENTS OF LITMUS OR ITS SUBSIDIARIES AND AS MAY BE IDENTIFIED
IN THE EMPLOYEE SALARIES LETTER.


 


(C)           LITMUS AND ITS SUBSIDIARIES ARE NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER LABOR UNION CONTRACT APPLICABLE TO PERSONS
EMPLOYED BY LITMUS OR ITS SUBSIDIARIES AND, TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS,

 

(1)           THERE ARE NO CONTROVERSIES, STRIKES, SLOWDOWNS OR WORK STOPPAGES
PENDING OR THREATENED BY ANY EMPLOYEE AGAINST LITMUS OR ITS SUBSIDIARIES;

 

(2)           THERE ARE NO UNFAIR LABOR PRACTICE COMPLAINTS PENDING AGAINST
LITMUS BEFORE THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER GOVERNMENTAL
AUTHORITY INVOLVING ANY CURRENT OR FORMER EMPLOYEE OF LITMUS OR ITS
SUBSIDIARIES;

 

(3)           LITMUS AND ITS SUBSIDIARIES HAVE COMPLIED WITH ALL APPLICABLE LAWS
RELATING TO THE EMPLOYMENT OF LABOR, INCLUDING THOSE RELATED TO WAGES, HOURS,
COLLECTIVE BARGAINING AND THE PAYMENT AND WITHHOLDING OF TAXES AND OTHER SUMS AS
REQUIRED BY ANY GOVERNMENTAL AUTHORITY AND HAVE WITHHELD AND PAID TO ANY
APPROPRIATE GOVERNMENTAL AUTHORITY, OR ARE HOLDING FOR PAYMENT NOT YET DUE TO
SUCH GOVERNMENTAL AUTHORITY, ALL AMOUNTS REQUIRED TO BE WITHHELD FROM EMPLOYEES
OF LITMUS OR ITS SUBSIDIARIES AND ARE NOT LIABLE FOR ANY ARREARS OF WAGES,
TAXES, PENALTIES OR OTHER SUMS FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING;

 

(4)           LITMUS AND ITS SUBSIDIARIES HAVE PAID IN FULL TO ALL THEIR
RESPECTIVE EMPLOYEES, OR ADEQUATELY ACCRUED FOR IN ACCORDANCE WITH GAAP, ALL
WAGES, SALARIES, COMMISSIONS, BONUSES, BENEFITS AND OTHER COMPENSATION DUE TO OR
ON BEHALF OF ITS EMPLOYEES; PROVIDED HOWEVER, THAT THE EMPLOYEES OF LITMUS AND
ITS SUBSIDIARIES HAVE UNTIL THE END OF A CALENDAR YEAR TO USE ACCRUED VACATION;

 

(5)           THERE IS NO CLAIM WITH RESPECT TO PAYMENT OF WAGES, SALARY OR
OVERTIME PAY THAT HAS BEEN ASSERTED OR IS NOW PENDING OR THREATENED AGAINST
LITMUS OR ITS SUBSIDIARIES BEFORE ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY
PERSONS CURRENTLY OR FORMERLY EMPLOYED BY LITMUS OR ITS SUBSIDIARIES;

 

(6)           THERE IS NO CHARGE OR PROCEEDINGS WITH RESPECT TO A VIOLATION OF
ANY OCCUPATIONAL SAFETY OR HEALTH STANDARDS THAT HAS BEEN ASSERTED OR IS NOW
PENDING OR THREATENED WITH RESPECT TO LITMUS OR ITS SUBSIDIARIES; AND

 

(7)           THERE IS NO CHARGE OF DISCRIMINATION IN EMPLOYMENT OR EMPLOYMENT
PRACTICES, FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AGE, GENDER, RACE,
RELIGION OR OTHER LEGALLY PROTECTED CATEGORY, WHICH HAS BEEN ASSERTED AND NOT
SETTLED OR IS NOW PENDING OR THREATENED AGAINST LITMUS OR ITS SUBSIDIARIES
BEFORE THE UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, OR ANY OTHER
GOVERNMENTAL AUTHORITY IN ANY JURISDICTION IN WHICH LITMUS OR ITS SUBSIDIARIES
HAVE EMPLOYED OR CURRENTLY EMPLOYS ANY PERSON.

 

22

--------------------------------------------------------------------------------


 

4.17         EMPLOYEES AND RELATED AGREEMENTS; ERISA.

 

(A)           SCHEDULE 4.17(A) CONTAINS A TRUE AND COMPLETE LIST OF EACH
EMPLOYEE PLAN AND EACH EMPLOYEE AGREEMENT OF LITMUS AND ITS SUBSIDIARIES. 
LITMUS AND ITS SUBSIDIARIES HAVE NO PLAN OR COMMITMENT, WHETHER LEGALLY BINDING
OR NOT, TO ESTABLISH ANY NEW EMPLOYEE PLAN, TO ENTER INTO ANY EMPLOYEE AGREEMENT
OR TO MODIFY OR TO TERMINATE ANY EMPLOYEE PLAN OR EMPLOYEE AGREEMENT (EXCEPT TO
THE EXTENT REQUIRED BY LAW AS PREVIOUSLY DISCLOSED TO THK, OR AS REQUIRED BY
THIS AGREEMENT).

 

(B)           LITMUS HAS PROVIDED TO THK AND LITMUS ACQUISITION SUB (1) CURRENT,
TRUE AND COMPLETE COPIES OF EACH EMPLOYEE PLAN AND EACH EMPLOYEE AGREEMENT,
INCLUDING ALL AMENDMENTS THERETO, AND TRUST OR FUNDING AGREEMENTS WITH RESPECT
THERETO, (2) THE TWO MOST RECENT ANNUAL ACTUARIAL VALUATIONS, IF ANY, PREPARED
FOR EACH EMPLOYEE PLAN, (3) THE TWO MOST RECENT ANNUAL REPORTS (SERIES 5500 AND
ALL SCHEDULES THERETO), IF ANY, REQUIRED UNDER ERISA IN CONNECTION WITH EACH
EMPLOYEE PLAN OR RELATED TRUST, (4) A STATEMENT OF ALTERNATIVE FORM OF
COMPLIANCE PURSUANT TO DEPARTMENT OF LABOR REGULATION §2520.104-23, IF ANY,
FILED FOR EACH EMPLOYEE PLAN WHICH IS AN “EMPLOYEE PENSION BENEFIT PLAN” AS
DEFINED IN SECTION 3(2) OF ERISA FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES, (5) THE MOST RECENT DETERMINATION LETTER RECEIVED FROM
THE IRS, IF ANY, FOR EACH EMPLOYEE PLAN AND RELATED TRUST WHICH IS INTENDED TO
SATISFY THE REQUIREMENTS OF SECTION 401(A) OF THE CODE, (6) IF THE EMPLOYEE PLAN
IS FUNDED, THE MOST RECENT ANNUAL AND PERIODIC ACCOUNTING OF EMPLOYEE PLAN
ASSETS, AND (7) THE MOST RECENT SUMMARY PLAN DESCRIPTION TOGETHER WITH THE MOST
RECENT SUMMARY OF MODIFICATIONS, IF ANY, REQUIRED UNDER ERISA WITH RESPECT TO
EACH EMPLOYEE PLAN.

 

(C)           EXCEPT TO THE EXTENT ANY ACTION DOES NOT HAVE A MATERIAL ADVERSE
EFFECT ON LITMUS OR ITS SUBSIDIARIES, (1) LITMUS AND ITS SUBSIDIARIES HAVE
PERFORMED ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER EACH EMPLOYEE
PLAN AND EMPLOYEE AGREEMENT AND IS NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY
EMPLOYEE PLAN OR EMPLOYEE AGREEMENT, (2) EACH EMPLOYEE PLAN HAS BEEN ESTABLISHED
AND MAINTAINED IN ACCORDANCE WITH ITS TERMS AND IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAWS, (3) EACH EMPLOYEE PLAN INTENDED TO QUALIFY UNDER SECTION
401 OF THE CODE IS SO QUALIFIED AND A DETERMINATION LETTER HAS BEEN ISSUED BY
THE IRS TO THE EFFECT THAT EACH EMPLOYEE PLAN IS SO QUALIFIED AND THAT EACH
TRUST FORMING A PART OF ANY EMPLOYEE PLAN IS EXEMPT FROM TAX PURSUANT TO SECTION
501(A) OF THE CODE AND, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, NO
CIRCUMSTANCES, EXIST WHICH COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THIS
QUALIFICATION OR EXEMPTION, (4) NO “PROHIBITED TRANSACTION,” WITHIN THE MEANING
OF SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA, HAS OCCURRED WITH RESPECT
TO ANY EMPLOYEE PLAN, (5) THERE ARE NO ACTIONS, PROCEEDINGS, ARBITRATIONS, SUITS
OR CLAIMS PENDING OR, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS,
THREATENED OR ANTICIPATED (OTHER THAN ROUTINE CLAIMS FOR BENEFITS), WITH RESPECT
TO ANY EMPLOYEE PLAN OR EMPLOYEE AGREEMENT, (6) NO EVENT OR TRANSACTION HAS
OCCURRED WITH RESPECT TO ANY EMPLOYEE PLAN THAT WOULD RESULT IN THE IMPOSITION
OF ANY TAX UNDER CHAPTER 43 OF SUBTITLE D OF THE CODE, (7) NO EMPLOYEE PLAN IS
UNDER AUDIT OR INVESTIGATION BY THE IRS, THE DEPARTMENT OF LABOR OR OTHER
GOVERNMENTAL AUTHORITY AND, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, NO
AUDIT OR INVESTIGATION IS PENDING OR THREATENED, (8) NO LIABILITY UNDER ANY
EMPLOYEE PLAN HAS BEEN FUNDED NOR HAS ANY OBLIGATION BEEN SATISFIED WITH THE
PURCHASE OF A CONTRACT FROM AN INSURANCE COMPANY AS TO WHICH LITMUS OR ITS
SUBSIDIARIES HAVE RECEIVED NOTICE THAT INSURANCE COMPANY IS INSOLVENT OR IS IN
REHABILITATION OR ANY SIMILAR PROCEEDING, (9) LITMUS AND ITS SUBSIDIARIES HAVE
TIMELY DEPOSITED AND TRANSMITTED, OR ACCRUED, ALL AMOUNTS WITHHELD

 

23

--------------------------------------------------------------------------------


 

FROM EMPLOYEES FOR CONTRIBUTIONS OR PREMIUM PAYMENTS FOR EACH EMPLOYEE PLAN INTO
THE APPROPRIATE TRUSTS OR ACCOUNTS, AND (10) EACH EMPLOYEE PLAN THAT ALLOWS
LOANS TO PLAN PARTICIPANTS HAS BEEN OPERATED IN ACCORDANCE WITH THE PLAN’S
WRITTEN LOAN POLICY; IN ADDITION, ALL OUTSTANDING LOANS FROM ALL EMPLOYEE PLANS
ARE CURRENT AS OF THE CLOSING DATE, AND THERE ARE NO LOANS IN DEFAULT.

 

(D)           LITMUS AND ITS SUBSIDIARIES ARE NOT THE SPONSOR, AND DO NOT
MAINTAIN, CONTRIBUTE TO, OR HAVE ANY LIABILITY IN RESPECT OF, AND HAVE NEVER
SPONSORED, MAINTAINED, CONTRIBUTED TO, OR HAD ANY LIABILITY IN RESPECT OF, OR
BEEN REQUIRED TO CONTRIBUTE TO, AN “EMPLOYEE PENSION BENEFIT PLAN” WITHIN THE
MEANING OF SECTION 3(2) OF ERISA THAT IS SUBJECT TO TITLE IV OF ERISA, OR A
“MULTIPLE EMPLOYER PLAN” (WITHIN THE MEANING OF SECTION 413 OF THE CODE).

 

(E)           LITMUS AND ITS SUBSIDIARIES (1) DO NOT MAINTAIN OR CONTRIBUTE TO
ANY EMPLOYEE PLAN THAT PROVIDES, OR HAS ANY LIABILITY TO PROVIDE, LIFE
INSURANCE, MEDICAL, SEVERANCE OR OTHER EMPLOYEE WELFARE BENEFITS TO ANY EMPLOYEE
UPON HIS OR HER RETIREMENT OR TERMINATION OF EMPLOYMENT, EXCEPT AS MAY BE
REQUIRED BY SECTION 4980B OF THE CODE OR OTHERWISE AT THE EXPENSE OF THE
EMPLOYEE, AND (2) DO NOT HAVE ANY OBLIGATION OR AGREEMENT (WHETHER IN ORAL OR
WRITTEN FORM) TO ANY EMPLOYEE (EITHER INDIVIDUALLY OR TO EMPLOYEES AS A GROUP)
THAT SUCH EMPLOYEE(S) WOULD BE PROVIDED WITH LIFE INSURANCE, MEDICAL, SEVERANCE
OR OTHER EMPLOYEE WELFARE BENEFITS UPON THEIR RETIREMENT OR TERMINATION OF
EMPLOYMENT, EXCEPT TO THE EXTENT REQUIRED BY SECTION 4980B OF THE CODE OR
OTHERWISE AT THE EXPENSE OF THE EMPLOYEE.

 

(F)            THE EXECUTION OF, AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT
CONSTITUTE AN EVENT UNDER ANY EMPLOYEE PLAN OR EMPLOYEE AGREEMENT THAT WILL
RESULT IN ANY PAYMENT (WHETHER OF SEVERANCE PAY OR OTHERWISE), ACCELERATION,
FORGIVENESS OF INDEBTEDNESS, VESTING, DISTRIBUTION, INCREASE IN BENEFITS OR
OBLIGATION TO FUND BENEFITS WITH RESPECT TO ANY EMPLOYEE OF LITMUS OR ITS
SUBSIDIARIES.

 

(G)           NO EMPLOYEE PLAN OR EMPLOYEE AGREEMENT IS FUNDED BY A TRUST
DESCRIBED IN SECTION 501(C)(9) OF THE CODE.

 

(H)           EXCEPT WITH RESPECT TO ITS SUBSIDIARIES, LITMUS IS NOT (1) A
SHAREHOLDER OF A “CONTROLLED GROUP OF CORPORATIONS,” OR AN “AFFILIATED SERVICE
GROUP” WITHIN THE MEANINGS OF SECTIONS 414(B) OR (M) OF THE CODE, (2) REQUIRED
TO BE AGGREGATED WITH ANY PERSON UNDER SECTION 414(O) OF THE CODE; OR (3) UNDER
“COMMON CONTROL,” WITH ANY PERSON WITHIN THE MEANING OF SECTION 4001(A)(14) OF
ERISA OR SECTION 414(C) OF THE CODE.

 

(I)            LITMUS AND ITS SUBSIDIARIES HAVE COMPLIED WITH THE REQUIREMENTS
OF THE HIPAA MEDICAL PRIVACY REGULATIONS WITH RESPECT TO EACH EMPLOYEE PLAN THAT
IS SUBJECT TO SUCH REQUIREMENTS AND WITH RESPECT TO THE STATUS OF LITMUS AND ITS
SUBSIDIARIES AS A “COVERED ENTITY” AS DEFINED THEREIN.


 


4.18         ENVIRONMENTAL AND HEALTH/SAFETY MATTERS.

 

(A)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS
SUBSIDIARIES ARE AND HAVE AT ALL TIMES BEEN IN COMPLIANCE WITH ENVIRONMENTAL
LAWS APPLICABLE TO ASSETS USED IN THE BUSINESS (“BUSINESS ASSETS”), AND LITMUS
AND ITS SUBSIDIARIES ARE NOT CURRENTLY

 

24

--------------------------------------------------------------------------------


 

LIABLE FOR ANY PENALTIES, FINES OR FORFEITURES FOR FAILURE TO COMPLY WITH
ENVIRONMENTAL LAWS, EXCEPT FOR ANY NON-COMPLIANCE AS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON LITMUS AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(B)           LITMUS AND ITS SUBSIDIARIES HAVE OBTAINED, OR CAUSED TO BE
OBTAINED (EXCEPT WHERE SUCH FAILURE TO OBTAIN HAS NOT RESULTED IN A MATERIAL
ADVERSE EFFECT ON LITMUS OR ITS SUBSIDIARIES), AND, TO THE KNOWLEDGE OF LITMUS
AND THE SHAREHOLDERS, ARE IN COMPLIANCE WITH, ALL APPLICABLE PERMITS REQUIRED BY
ENVIRONMENTAL LAWS AND NECESSARY FOR THE OPERATION OF THE BUSINESS, EXCEPT FOR
ANY NON-COMPLIANCE AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.  COPIES OF SUCH PERMITS HAVE BEEN PROVIDED TO THK
AND LITMUS ACQUISITION SUB.  THERE ARE NO ADMINISTRATIVE OR JUDICIAL
INVESTIGATIONS, NOTICES, CLAIMS OR OTHER PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THREATENED BY ANY GOVERNMENTAL
AUTHORITY OR THIRD PARTIES AGAINST LITMUS OR ITS SUBSIDIARIES OR ANY OF THE
BUSINESS ASSETS WHICH QUESTION THE VALIDITY OR ENTITLEMENT OF LITMUS TO ANY
PERMIT WHEREIN AN UNFAVORABLE DECISION, RULING OR FINDING COULD HAVE A MATERIAL
ADVERSE EFFECT ON LITMUS AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(C)           LITMUS AND ITS SUBSIDIARIES HAVE NEITHER RECEIVED NOR DOES LITMUS
OR THE SHAREHOLDERS HAVE KNOWLEDGE OF ANY NON-COMPLIANCE ORDER, WARNING LETTER,
INVESTIGATION, NOTICE OF VIOLATION, CLAIM, SUIT, ACTION, JUDGMENT, OR
ADMINISTRATIVE OR JUDICIAL PROCEEDING PENDING OR THREATENED AGAINST OR INVOLVING
LITMUS OR ITS SUBSIDIARIES, ISSUED BY ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY
WITH RESPECT TO ANY ENVIRONMENTAL LAWS, WHICH HAS NOT BEEN RESOLVED TO THE
SATISFACTION OF THE ISSUING GOVERNMENTAL AUTHORITY OR THIRD PARTY AND WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.

 

(D)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS
SUBSIDIARIES HAVE NOT GENERATED, MANUFACTURED, USED, RECYCLED, TRANSPORTED,
TRANSFERRED, STORED, HANDLED, TREATED, DISCHARGED, RELEASED OR DISPOSED OF, NOR
HAS IT ALLOWED OR ARRANGED FOR ANY THIRD PARTIES TO GENERATE, MANUFACTURE, USE,
RECYCLE TRANSPORT, TRANSFER, STORE, HANDLE, TREAT, DISCHARGE, RELEASE OR DISPOSE
OF, HAZARDOUS SUBSTANCES TO OR AT ANY LOCATION, INCLUDING PROPERTY CURRENTLY OR
PREVIOUSLY OWNED BY IT, OTHER THAN A SITE LAWFULLY ALLOWED OR PERMITTED BY THE
ENVIRONMENTAL LAWS OR OTHER APPLICABLE REQUIREMENTS OF LAWS TO RECEIVE SUCH
HAZARDOUS SUBSTANCES, NOR HAS LITMUS OR ITS SUBSIDIARIES PERFORMED, ARRANGED FOR
OR ALLOWED BY ANY METHOD OR PROCEDURE SUCH GENERATION, MANUFACTURE, USE,
RECYCLING, TRANSPORTATION, TRANSFER, STORAGE, TREATMENT, SPILLAGE, LEAKAGE,
DUMPING, DISCHARGE, RELEASE OR DISPOSAL IN CONTRAVENTION OF ANY ENVIRONMENTAL
LAWS, EXCEPT SUCH AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.

 

(E)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS
SUBSIDIARIES HAVE NEITHER CAUSED, NOR ALLOWED TO BE CAUSED OR PERMITTED, EITHER
BY ACTION OR INACTION, A RELEASE OR DISCHARGE, OR THREATENED RELEASE OR
DISCHARGE, OF ANY HAZARDOUS SUBSTANCE ON, INTO OR BENEATH THE SURFACE OF ANY
PARCEL OWNED OR LEASED BY LITMUS OR ITS SUBSIDIARIES OR TO ANY PROPERTIES
ADJACENT THERETO WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.  TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS,
THERE HAS NEITHER OCCURRED, NOR IS THERE PRESENTLY OCCURRING, A RELEASE OR
DISCHARGE, OR THREATENED RELEASE OR DISCHARGE, OF ANY HAZARDOUS SUBSTANCES ON,
INTO OR BENEATH THE SURFACE OF ANY PARCEL OWNED OR

 

25

--------------------------------------------------------------------------------


 

LEASED BY LITMUS OR ITS SUBSIDIARIES OR TO ANY PROPERTIES ADJACENT THERETO WHICH
WOULD HAVE A MATERIAL ADVERSE EFFECT ON LITMUS AND ITS SUBSIDIARIES TAKEN AS A
WHOLE.

 

(F)            TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS
SUBSIDIARIES HAVE NEITHER GENERATED, HANDLED, MANUFACTURED, TREATED, STORED,
USED, RECYCLED, SHIPPED, TRANSPORTED, TRANSFERRED, OR DISPOSED OF, NOR HAS
LITMUS OR ITS SUBSIDIARIES ALLOWED OR ARRANGED, BY CONTRACT OR OTHERWISE, FOR
ANY THIRD PARTIES TO GENERATE, HANDLE, MANUFACTURE, TREAT, STORE, USE, RECYCLE,
SHIP, TRANSPORT, TRANSFER OR DISPOSE OF, ANY HAZARDOUS SUBSTANCES TO OR AT A
SITE WHICH, PURSUANT TO ENVIRONMENTAL LAWS OR ANY SIMILAR STATE LAW HAS BEEN
PLACED OR BEEN PROPOSED FOR PLACEMENT ON THE NATIONAL PRIORITIES LIST OR ITS
STATE EQUIVALENT.  NEITHER LITMUS OR ITS SUBSIDIARIES NOR THE SHAREHOLDERS HAVE
RECEIVED WRITTEN NOTICE, AND NEITHER LITMUS NOR THE SHAREHOLDERS HAVE KNOWLEDGE
OF ANY FACTS WHICH COULD GIVE RISE TO ANY NOTICE, THAT LITMUS OR ITS
SUBSIDIARIES IS A POTENTIALLY RESPONSIBLE PARTY FOR A FEDERAL OR STATE
ENVIRONMENTAL CLEANUP SITE OR FOR CORRECTIVE ACTION UNDER ENVIRONMENTAL LAWS. 
LITMUS AND ITS SUBSIDIARIES HAVE NOT SUBMITTED NOR (TO THE KNOWLEDGE OF LITMUS
AND THE SHAREHOLDERS) WAS LITMUS OR ITS SUBSIDIARIES REQUIRED TO SUBMIT, ANY
NOTICE PURSUANT TO SECTION 103(C) OF CERCLA WITH RESPECT TO ANY PARCEL OWNED OR
LEASED BY LITMUS OR ITS SUBSIDIARIES.  LITMUS AND ITS SUBSIDIARIES HAVE NOT
RECEIVED ANY WRITTEN REQUEST FOR INFORMATION IN CONNECTION WITH ANY FEDERAL OR
STATE ENVIRONMENTAL CLEANUP SITE, OR IN CONNECTION WITH ANY OF REAL PROPERTY OR
PREMISES WHERE LITMUS OR ITS SUBSIDIARIES HAS TRANSPORTED, TRANSFERRED OR
DISPOSED OF HAZARDOUS MATERIALS.  LITMUS AND ITS SUBSIDIARIES HAVE NEITHER BEEN
REQUIRED, NOR HAVE LITMUS OR ITS SUBSIDIARIES UNDERTAKEN, ANY RESPONSE OR
REMEDIAL ACTIONS OR CLEAN UP ACTIONS OF ANY KIND AT THE REQUEST OF ANY
GOVERNMENTAL AUTHORITIES OR AT THE REQUEST OF ANY OTHER THIRD PARTY.  TO THE
KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS SUBSIDIARIES HAVE NO
LIABILITY UNDER ANY ENVIRONMENTAL LAWS FOR PERSONAL INJURY, PROPERTY DAMAGE,
NATURAL RESOURCE DAMAGE, OR CLEAN UP OBLIGATIONS.

 

(G)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THERE ARE NO
ABOVEGROUND STORAGE TANKS OR UNDERGROUND STORAGE TANKS ON ANY OF THE REAL
PROPERTY.

 

(H)           SCHEDULE 4.18(H) IS A TRUE AND COMPLETE SCHEDULE OF (1) ALL
MATERIAL ENVIRONMENTAL AUDITS, ASSESSMENTS, INVESTIGATIONS OR OCCUPATIONAL
HEALTH STUDIES, OF WHICH LITMUS OR THE SHAREHOLDERS HAVE KNOWLEDGE, UNDERTAKEN
BY LITMUS OR ITS SUBSIDIARIES, RELATING TO OR AFFECTING LITMUS OR ITS
SUBSIDIARIES OR ANY OF THE REAL PROPERTY, AND (2) TO THE KNOWLEDGE OF LITMUS AND
THE SHAREHOLDERS, ALL CITATIONS ISSUED UNDER OSHA, OR SIMILAR STATE OR LOCAL
STATUTES, LAWS, ORDINANCES, CODES, RULES, REGULATIONS, ORDERS, RULINGS, OR
DECREES, RELATING TO OR AFFECTING LITMUS OR ITS SUBSIDIARIES OR ANY OF THE REAL
PROPERTY.

 

(I)            SCHEDULE 4.18(I) CONTAINS A LIST OF THE BUSINESS ASSETS WHICH, TO
THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, HAVE BEEN CONFIRMED TO CONTAIN
PCBS OR “ASBESTOS” OR “ASBESTOS CONTAINING MATERIAL” (AS SUCH TERMS ARE
IDENTIFIED UNDER THE ENVIRONMENTAL LAWS).  TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS, LITMUS AND ITS SUBSIDIARIES HAVE OPERATED AND CONTINUE TO OPERATE
IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS GOVERNING THE HANDLING, USE AND
EXPOSURE TO AND DISPOSAL OF PCBS OR ASBESTOS OR ASBESTOS CONTAINING MATERIALS,
EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
LITMUS AND ITS SUBSIDIARIES TAKEN AS A WHOLE.  THERE ARE NO CLAIMS, ACTIONS,
SUITS, GOVERNMENTAL INVESTIGATIONS OR PROCEEDINGS BROUGHT BY ANY GOVERNMENTAL
AUTHORITY OR THIRD PARTY PENDING, OR, TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS, THREATENED AGAINST OR DIRECTLY AFFECTING LITMUS OR ITS
SUBSIDIARIES, THE

 

26

--------------------------------------------------------------------------------


 

BUSINESS ASSETS OR THE BUSINESS RELATING TO THE USE, HANDLING OR EXPOSURE TO AND
DISPOSAL OF PCBS OR ASBESTOS OR ASBESTOS CONTAINING MATERIALS IN CONNECTION WITH
THEIR ASSETS AND OPERATIONS.

 

(J)            SCHEDULE 4.18(J) IS A TRUE AND COMPLETE SCHEDULE OF THE
OPERATIONS AND ACTIVITIES, AND LOCATIONS THEREOF, WHICH HAVE BEEN CONDUCTED AND
ARE BEING CONDUCTED BY LITMUS OR ITS SUBSIDIARIES ON ANY OF THE REAL PROPERTY
WHICH HAVE INVOLVED THE GENERATION, ACCUMULATION, STORAGE, TREATMENT,
TRANSPORTATION, LABELING, HANDLING, MANUFACTURING, USE, RECYCLING, SPILLING,
LEAKING, DUMPING, DISCHARGING, RELEASE OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES.


 


4.19         CERTAIN INTERESTS.

 

(A)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, NO OFFICER,
DIRECTOR OR SHAREHOLDER OF LITMUS, AND NO IMMEDIATE FAMILY MEMBER OR SPOUSE WHO
RESIDES WITH, OR IS A DEPENDENT OF, ANY SHAREHOLDER, OFFICER OR DIRECTOR:

 

(1)           HAS ANY DIRECT OR INDIRECT FINANCIAL INTEREST IN ANY COMPETITOR,
SUPPLIER OR CUSTOMER OF LITMUS, PROVIDED, HOWEVER, THAT THE OWNERSHIP OF
SECURITIES REPRESENTING NO MORE THAN 3% OF THE OUTSTANDING VOTING POWER OF ANY
COMPETITOR, SUPPLIER OR CUSTOMER, AND WHICH ARE ALSO LISTED ON ANY NATIONAL
SECURITIES EXCHANGE OR TRADED ACTIVELY IN THE NATIONAL OVER-THE-COUNTER MARKET,
SHALL NOT BE DEEMED TO BE A “FINANCIAL INTEREST” SO LONG AS THE PERSON OWNING
THE SECURITIES HAS NO OTHER CONNECTION OR RELATIONSHIP WITH THE COMPETITOR,
SUPPLIER OR CUSTOMER;

 

(2)           OWNS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, OR HAS ANY
OTHER INTEREST IN ANY MATERIAL TANGIBLE OR INTANGIBLE PROPERTY WHICH LITMUS OR
ITS SUBSIDIARIES USES OR HAS USED IN THE CONDUCT OF THE BUSINESS OR OTHERWISE;
OR

 

(3)           HAS OUTSTANDING ANY INDEBTEDNESS TO LITMUS OR ITS SUBSIDIARIES.

 

(B)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, LITMUS AND ITS
SUBSIDIARIES HAVE NO INDEBTEDNESS, LIABILITIES OR ANY OTHER OBLIGATION OF ANY
NATURE WHATSOEVER TO, ANY OFFICER, DIRECTOR OR SHAREHOLDER OF LITMUS OR TO ANY
IMMEDIATE FAMILY MEMBER OR SPOUSE WHO RESIDES WITH, OR IS A DEPENDENT OF, ANY
SUCH OFFICER, DIRECTOR OR SHAREHOLDER, EXCEPT AS DISCLOSED TO THK AND LITMUS
ACQUISITION SUB IN THIS AGREEMENT AND/OR THE COMPANY FINANCIAL STATEMENTS.


 


4.20         LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.20, THERE ARE NO
ACTIONS PENDING OR, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THREATENED
AGAINST, RELATING TO OR AFFECTING LITMUS OR ITS SUBSIDIARIES OR THE BUSINESS
BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ANY ARBITRATOR OR MEDIATOR.  NEITHER
LITMUS OR ITS SUBSIDIARIES NOR THE SHAREHOLDERS IS SUBJECT TO ANY ORDER,
INCLUDING BUT NOT LIMITED TO ANY ORDER WHICH PROHIBITS OR RESTRICTS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.21         INTELLECTUAL PROPERTY AND WEB SITES.  EXCEPT FOR SOFTWARE, CONTENT,
OR OTHER SIMILAR SERVICES/PROPERTY PURCHASED ON A NON-EXCLUSIVE BASIS THROUGH
CONTRACTS WITH THIRD PARTIES, LITMUS HAS THE EXCLUSIVE RIGHTS, TITLES AND
INTERESTS IN AND TO ANY AND ALL INTELLECTUAL PROPERTY AND ALL OF THE WEB SITES
USED BY OR BEING DEVELOPED BY, OR OTHERWISE ASSOCIATED WITH, THE PRESENT
OPERATIONS OF THE BUSINESS.

 

27

--------------------------------------------------------------------------------


 


4.22         ADKNOWLEDGE RELEASE AGREEMENT.

 

(A)           THE ADKNOWLEDGE RELEASE AGREEMENT, WITH RESPECT TO LITMUS AND THE
SHAREHOLDERS AND TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS WITH RESPECT TO
THE OTHER PARTIES THERETO, IS IN FULL FORCE AND EFFECT AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE AGAINST
EACH PARTY EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR
RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).  LITMUS AND THE
SHAREHOLDERS AND, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, THE NON-PARTY
SHAREHOLDERS, ADKNOWLEDGE AND LYNN ARE NOT IN BREACH OF OR DEFAULT UNDER, AND
HAVE NOT VIOLATED THE TERMS OF, THE ADKNOWLEDGE RELEASE AGREEMENTS.
 NOTWITHSTANDING THE STATEMENTS IN THE ADKNOWLEDGE RELEASE AGREEMENT, MELISSA
LINDEN IS NOT A SHAREHOLDER OF LITMUS.  THE LAWSUIT (AS DEFINED IN THE
ADKNOWLEDGE RELEASE AGREEMENT) HAS BEEN DISMISSED BY ADKNOWLEDGE WITH PREJUDICE
AND, TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS, ADKNOWLEDGE HAS NOTIFIED
THE U.S. ATTORNEY’S OFFICE AS REQUIRED BY SECTION 7 OF THE ADKNOWLEDGE RELEASE
AGREEMENT.

 

(B)           TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS BASED ON
INFORMATION CONCERNING THK AVAILABLE IN ITS SEC REPORTS AND ON ITS WEBSITE AND
FROM OTHER PUBLICLY-AVAILABLE SOURCES, THK IS NOT AN UNNAMED COMPETITOR (AS
DEFINED IN THE ADKNOWLEDGE RELEASE AGREEMENT) AND LINDEN AND TEETER CAN ENTER
INTO AND PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT AND THE SHAREHOLDER
EMPLOYMENT AGREEMENTS AND OTHERWISE BE EMPLOYED BY LITMUS SURVIVING COMPANY
WITHOUT VIOLATING THE TERMS OF THE ADKNOWLEDGE RELEASE AGREEMENT.  THE
REPRESENTATIONS AND WARRANTIES IN THIS SECTION 4.27(B) SHALL NOT APPLY TO ANY
LINE OF BUSINESS THAT THK OR ANY OF ITS OTHER SUBSIDIARIES ENTERS INTO AFTER THE
DATE OF THIS AGREEMENT OR THAT WAS NOT PUBLICLY-DISCLOSED BY THK PRIOR TO THE
DATE OF THIS AGREEMENT.


 


4.23         RECEIVABLES.  THE RECEIVABLES OF LITMUS AND ITS SUBSIDIARIES AS
REFLECTED IN THE COMPANY FINANCIALS, CONSIST SOLELY OF BONA FIDE ACCOUNTS
RECEIVABLE GENERATED BY THE BUSINESS WHICH, TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS, CAN BE COLLECTED IN THE ORDINARY COURSE OF THE BUSINESS IN A
MANNER CONSISTENT WITH THE HISTORICAL COLLECTION RESULTS, EFFICIENCIES,
POLICIES, PROCEDURES AND PATTERNS OF THE BUSINESS.


 


4.24         RESIDENCY; INVESTMENT SOPHISTICATION; BACKGROUND.  EACH OF THE
SHAREHOLDERS (A) IS A RESIDENT OF THE STATE OF MISSOURI, (B) IS (X) AN
“ACCREDITED INVESTOR” AS DEFINED IN SECTION 501 OF REGULATION D PROMULGATED
UNDER THE SECURITIES ACT AND (Y) CAPABLE OF EVALUATING THE POTENTIAL RISKS OF AN
INVESTMENT IN THK COMMON STOCK, (C) HAS RECEIVED, READ AND UNDERSTANDS THE
PUBLIC FILINGS OF THK WITH THE SEC, INCLUDING BUT NOT LIMITED TO THK’S AMENDED
ANNUAL REPORTS ON AMENDED FORMS 10-KSB FOR THE YEARS ENDED DECEMBER 31, 2003 AND
DECEMBER 31, 2004, INCLUDING THE AMENDED AND RESTATED FINANCIAL STATEMENTS AND
“RISK FACTORS” CONTAINED THEREIN, AND THK’S AMENDED QUARTERLY REPORTS ON AMENDED
FORMS 10-QSB FOR THE QUARTERS ENDED MARCH 31, 2005, JUNE 30, 2005 AND SEPTEMBER
30, 2005, CURRENT REPORTS ON FORM 8-K, THE REGISTRATION STATEMENT ON FORM SB-2,
AS AMENDED (SEC FILE NO. 333-121761), AND THE PROXY STATEMENT FOR ITS ANNUAL
MEETING SCHEDULED FOR MARCH 14, 2006 AND AMENDMENTS TO ANY OF THE FOREGOING
FILED WITH THE SEC, INCLUDING THE AMENDED AND RESTATED FINANCIAL STATEMENTS AND
OTHER DISCLOSURES CONTAINED THEREIN, (D) HAS BEEN AFFORDED A FULL OPPORTUNITY TO
CONDUCT SUCH ADDITIONAL “DUE DILIGENCE” INVESTIGATION OF THK, ITS SUBSIDIARIES
AND LITMUS ACQUISITION SUB, INCLUDING

 

28

--------------------------------------------------------------------------------


 


THEIR RESPECTIVE BUSINESSES, MANAGEMENT, BALANCE SHEETS, FINANCIAL RESULTS,
PROSPECTS AND RISK FACTORS AS THE SHAREHOLDERS HAVE DEEMED APPROPRIATE, (E) HAS
RETAINED AND HAS BEEN ADVISED BY HIS OWN COMPETENT LAWYERS AND ACCOUNTANTS IN
REGARD TO THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN, (F) HAS NEVER BEEN CHARGED, INDICTED OR
CONVICTED OF ANY FELONY CRIMINAL OFFENSE, EXCEPTING ONLY TRAFFIC VIOLATIONS, AND
(G) IS ACQUIRING THE SHARES OF THK COMMON STOCK ISSUED AS PART OF THE MERGER
CONSIDERATION IN GOOD FAITH SOLELY FOR HIS OWN ACCOUNT WITH THE PRESENT
INTENTION OF HOLDING SUCH SHARES FOR PURPOSES OF INVESTMENT, AND IS NOT
ACQUIRING SUCH SHARES WITH A VIEW TO OR FOR SUBDIVISION, DISTRIBUTION,
FRACTIONALIZATION OR DISTRIBUTION THEREOF, IN WHOLE OR IN PART, OR AS AN
UNDERWRITER OR CONDUIT TO OTHER BENEFICIAL OWNERS OR SUBSEQUENT PURCHASERS.


 


4.25         BROKERS.  EXCEPT AS SET FORTH ON SCHEDULE 4.25, NEITHER LITMUS NOR
THE SHAREHOLDERS NOR THE NON-PARTY SHAREHOLDERS HAVE EMPLOYED ANY FINANCIAL
ADVISOR, BROKER, FINDER, CONSULTANT OR ADVISOR, AND NEITHER LITMUS NOR THE
SHAREHOLDERS NOR THE NON-PARTY SHAREHOLDERS HAVE INCURRED NOR WILL INCUR ANY
BROKER’S, FINDER’S, INVESTMENT BANKING, CONSULTANT, ADVISORY OR SIMILAR FEES,
COMMISSIONS OR EXPENSES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


4.26         BANKS AND BROKERAGE ACCOUNTS.  SCHEDULE 4.26 SETS FORTH (1) A TRUE
AND COMPLETE LIST OF THE NAMES AND LOCATIONS OF ALL BANKS, TRUST COMPANIES,
SECURITIES BROKERS AND OTHER FINANCIAL INSTITUTIONS AT WHICH LITMUS OR ANY OF
ITS SUBSIDIARIES HAS AN ACCOUNT OR SAFETY DEPOSIT BOX OR MAINTAINS A BANKING,
CUSTODIAL, TRADING OR OTHER SIMILAR RELATIONSHIP, (2) A TRUE AND COMPLETE LIST
AND DESCRIPTION OF EACH ACCOUNT, SAFETY DEPOSIT BOX AND RELATIONSHIP, INDICATING
IN EACH CASE THE ACCOUNT NUMBER, THE NAMES OF THE RESPECTIVE OFFICERS,
EMPLOYEES, AGENTS OR OTHER SIMILAR REPRESENTATIVES OF LITMUS OR ANY OF ITS
SUBSIDIARIES HAVING SIGNATORY POWER WITH RESPECT THERETO AND THE CURRENT
BALANCES IN THE ACCOUNTS OR SAFETY DEPOSIT BOXES, AND (3) A LIST OF EACH
DEBENTURE, NOTE, AND OTHER EVIDENCE OF INDEBTEDNESS, STOCK, SECURITY (INCLUDING
RIGHTS TO PURCHASE AND DERIVATIVE SECURITIES OR RIGHTS), INTERESTS IN JOINT
VENTURES AND GENERAL AND LIMITED PARTNERSHIPS, MORTGAGE LOANS AND OTHER
INVESTMENT OR PORTFOLIO ASSETS OWNED OF RECORD OR BENEFICIALLY BY LITMUS, THE
LEGAL NAME OF THE RECORD AND BENEFICIAL OWNER THEREOF, THE LOCATION OF THE
CERTIFICATES, IF ANY, OR ANY OF ITS SUBSIDIARIES THEREFOR, THE MATURITY DATE, IF
ANY, AND ANY STOCK OR BOND POWERS OR OTHER AUTHORITY FOR TRANSFER GRANTED WITH
RESPECT THERETO.


 


4.27         INDEBTEDNESS AND LIABILITIES.  ON THE CLOSING DATE, LITMUS AND ITS
SUBSIDIARIES WILL BE FREE AND CLEAR OF ALL MATERIAL INDEBTEDNESS AND
LIABILITIES, INCLUDING BUT NOT LIMITED TO LIENS, OBLIGATIONS, CLAIMS AND
ENCUMBRANCES, ACTUAL OR CONTINGENT, KNOWN OR UNFORESEEN, INCLUDING BUT NOT
LIMITED TO BANK LOANS, SHAREHOLDER LOANS, PAYROLL CLAIMS, BONUS AND COMMISSION
CLAIMS, UNPAID PAYROLL TAXES, OTHER UNPAID TAXES, PENSION OBLIGATIONS,
EMPLOYMENT DISCRIMINATION CLAIMS, SEXUAL HARASSMENT CLAIMS, BREACH OF CONTRACT
CLAIMS, CREDIT CARD CHARGEBACKS, LAWSUITS, STOCK OPTIONS, STOCK WARRANTS,
PHANTOM STOCK PLANS, STOCK APPRECIATION RIGHTS OR PLANS, DEFERRED COMPENSATION
AGREEMENTS, PURCHASE AGREEMENTS THAT CANNOT BE CANCELLED BY LITMUS AT ANY TIME,
CONSULTING AGREEMENTS, EMPLOYMENT AGREEMENTS (OTHER THAN THE EMPLOYMENT
AGREEMENTS REFERRED TO IN SECTION 9.1(H)(4)), SEVERANCE AGREEMENTS OR “CHANGE OF
CONTROL” AGREEMENTS OF ANY NATURE, AND ANY OTHER LIABILITIES OF ANY NATURE
WHATSOEVER (COLLECTIVELY, “CLAIMS OF ANY NATURE”) EXCEPTING ONLY THOSE
LIABILITIES SHOWN ON THE LITMUS AUDITED CONSOLIDATED BALANCE SHEET AS OF
SEPTEMBER 30, 2005 INCLUDED IN THE COMPANY FINANCIALS, AS PREVIOUSLY PROVIDED BY
THE SHAREHOLDERS TO THK, SUBJECT ONLY TO MINOR ADJUSTMENTS IN LIABILITY LINE
ITEMS INCURRED IN THE

 

29

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF THE BUSINESS FROM SEPTEMBER 30, 2005 UNTIL THE CLOSING DATE
(THE “APPROVED LIABILITIES”).


 


4.28         CONTRACTS.  SCHEDULE 4.28 SETS FORTH A LIST OF ALL OF THE FOLLOWING
CONTRACTS TO WHICH LITMUS OR ANY OF ITS SUBSIDIARIES IS A PARTY:

 

(A)           ANY CONTRACT (OR GROUP OF RELATED CONTRACTS) FOR THE PURCHASE OR
SALE OF RAW MATERIALS, COMMODITIES, SUPPLIES, PRODUCTS, OR OTHER PERSONAL
PROPERTY, OR FOR THE FURNISHING OR RECEIPT OF SERVICES, NOT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;

 

(B)           ANY CONTRACT CONCERNING A PARTNERSHIP, JOINT VENTURE OR LIMITED
LIABILITY COMPANY VENTURE;

 

(C)           ANY CONTRACT (OR GROUP OF RELATED CONTRACTS) UNDER WHICH LITMUS OR
ANY OF ITS SUBSIDIARIES HAS CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY
INDEBTEDNESS FOR BORROWED MONEY, IN EXCESS OF $10,000 OR PURSUANT TO WHICH A
LIEN HAS BEEN PLACED ON ANY OF ITS ASSETS, TANGIBLE OR INTANGIBLE, IN EXCESS OF
$10,000;

 

(D)           ANY CONTRACT CONCERNING CONFIDENTIALITY OR NON-COMPETITION;

 

(E)           ANY CONTRACT BETWEEN THE SHAREHOLDERS OR THE NON-PARTY
SHAREHOLDERS OR THEIR RESPECTIVE AFFILIATES AND LITMUS OF ANY OF ITS
SUBSIDIARIES;

 

(F)            ANY CONTRACT UNDER WHICH LITMUS OR ANY OF ITS SUBSIDIARIES HAS
ADVANCED OR LOANED MONIES TO ANY DIRECTOR, MANAGER, OFFICER OR EMPLOYEE, AND ANY
PORTION OF SUCH MONIES WILL REMAIN OUTSTANDING AND UNPAID ON THE CLOSING DATE;

 

(G)           ANY CONTRACT WHICH RESTRICTS LITMUS OR ANY OF ITS SUBSIDIARIES
FROM ENGAGING IN THE BUSINESS ANYWHERE IN THE WORLD;

 

(H)           ANY SETTLEMENT OR SIMILAR CONTRACT, THE PERFORMANCE OF WHICH WILL
REQUIRE LITMUS TO PAY, OR ENTITLES LITMUS OR ANY OF ITS SUBSIDIARIES TO RECEIVE,
AFTER THE CLOSING DATE CONSIDERATION IN EXCESS OF $10,000;

 

(I)            ANY CONTRACT RELATING TO ANY ACQUISITION, DIVESTITURE, MERGER OR
SIMILAR TRANSACTION INVOLVING CONSIDERATION IN EXCESS OF $10,000, WHICH CONTAINS
REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES OR OTHER OBLIGATIONS WHICH
ARE STILL IN EFFECT;

 

(J)            ANY POWERS OF ATTORNEY (OTHER THAN A POWER OF ATTORNEY GIVEN IN
THE ORDINARY COURSE OF BUSINESS FOR ROUTINE TAX MATTERS);

 

(K)           ANY CONTRACT RELATING TO PENDING CAPITAL EXPENDITURES OF LITMUS OR
ANY OF ITS SUBSIDIARIES IN EXCESS OF $10,000;

 

(L)            ANY CONTRACT UNDER WHICH LITMUS OF ANY OF ITS SUBSIDIARIES HAS
ADVANCED OR LOANED ANY OTHER PERSON AMOUNTS IN THE AGGREGATE EXCEEDING $10,000,
WHERE ANY PORTION OF SUCH SUMS REMAIN OUTSTANDING AND UNPAID; AND

 

30

--------------------------------------------------------------------------------


 

(M)          ANY OTHER CONTRACT (OR GROUP OF RELATED CONTRACTS) THE PERFORMANCE
OF WHICH INVOLVES CONSIDERATION IN EXCESS OF $50,000.

 

Litmus has delivered, or made available, to THK, a correct and complete copy of
each written Contract listed in Schedule 4.28 (as amended to date) and a written
summary setting forth the material terms and conditions of each oral Contract,
if any, referred to in Schedule 4.28.  Each Contract is the legal, valid,
binding obligation of the parties thereto, enforceable against each party except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor rights generally or
by general equity principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).  To the Knowledge of Litmus and the
Shareholders, no party to any Contract is in breach or default, and no event has
occurred that with notice or lapse of time would constitute a material breach or
default, or permit termination, modification, or acceleration, under the
Contract.


 


4.29         SPYWARE/ADWARE.  TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS
AFTER DUE INQUIRY WITH THE EMPLOYEES OF LITMUS AND ITS SUBSIDIARIES, LITMUS AND
ITS SUBSIDIARIES HAVE NOT RECEIVED ANY COMPLAINTS OF ADWARE OR SPYWARE OR
“COOKIE STUFFING” ARISING FROM OR RELATED TO THE BUSINESS OF LITMUS AND ITS
SUBSIDIARIES.  TO THE KNOWLEDGE OF LITMUS AND THE SHAREHOLDERS AFTER DUE INQUIRY
WITH THE EMPLOYEES OF LITMUS AND ITS SUBSIDIARIES, LITMUS AND ITS SUBSIDIARIES
DO NOT ENGAGE OR UTILIZE ADWARE OR SPYWARE OR “COOKIE STUFFING” AND HAVE TAKEN
COMMERCIALLY REASONABLE EFFORTS TO AVOID SUCH PRACTICES BY THEIR RESPECTIVE
EMPLOYEES AND AGENTS.


 


4.30         MATERIAL INFORMATION.  TO THE KNOWLEDGE OF LITMUS AND THE
SHAREHOLDERS, ALL MATERIAL INFORMATION CONCERNING LITMUS AND ITS SUBSIDIARIES
HAS BEEN PROVIDED BY LITMUS AND THE SHAREHOLDERS TO THK AND LITMUS ACQUISITION
SUB.


 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF
THK AND LITMUS ACQUISITION SUB


 

In order to induce the Shareholders and Litmus to enter into this Agreement and
to consummate the transactions contemplated hereby, THK and Litmus Acquisition
Sub represent and warrant to the Shareholders and Litmus as follows:


 


5.1           ORGANIZATION AND QUALIFICATION.  EACH OF THK AND LITMUS
ACQUISITION SUB IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS RESPECTIVE STATE OF INCORPORATION WITH FULL POWER
AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS
BUSINESS AS NOW CONDUCTED, EXCEPT WHERE FAILURE TO BE SO ORGANIZED, EXISTING AND
IN GOOD STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THK OR LITMUS ACQUISITION SUB.  EACH OF THK AND LITMUS ACQUISITION SUB
IS DULY QUALIFIED OR LICENSED AS A FOREIGN CORPORATION IN EACH OF THE
JURISDICTIONS LISTED ON SCHEDULE 5.1 WHICH ARE THE ONLY JURISDICTIONS IN WHICH
THE FAILURE TO BE SO LICENSED OR QUALIFIED COULD HAVE A MATERIAL ADVERSE EFFECT
ON THK AND LITMUS ACQUISITION SUB TAKEN AS A WHOLE.  EACH OF THK AND LITMUS
ACQUISITION SUB HAS MADE AVAILABLE TO THE SHAREHOLDERS AND LITMUS TRUE, COMPLETE
AND CORRECT COPIES OF ITS CHARTER DOCUMENTS, AS AMENDED TO DATE, INCLUDING THE
RESPECTIVE ARTICLES OF INCORPORATION AND BY-LAWS OF EACH.  ALL OF THE ISSUED AND
OUTSTANDING SHARES OF COMMON STOCK

 

31

--------------------------------------------------------------------------------


 


OF LITMUS ACQUISITION SUB, OR OTHER EQUITY INTERESTS IN, LITMUS ACQUISITION SUB
ARE (A) DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, NON-ASSESSABLE, (B) OWNED,
DIRECTLY OR INDIRECTLY, BY THK FREE AND CLEAR OF ALL LIENS, AND (C) FREE OF ANY
RESTRICTION, INCLUDING, WITHOUT LIMITATION, ANY RESTRICTION WHICH PREVENTS THE
PAYMENT OF DIVIDENDS TO THK, OR OTHERWISE RESTRICTS THE RIGHT TO VOTE, SELL OR
OTHERWISE DISPOSE OF SUCH OWNERSHIP INTEREST OTHER THAN RESTRICTIONS UNDER THE
SECURITIES ACT AND STATE SECURITIES LAWS.


 


5.2           CAPITAL STRUCTURE.  THE AUTHORIZED CAPITAL STOCK OF THK CONSISTS
OF (A) 100,000,000 SHARES OF THK COMMON STOCK AND (B) 5,000,000 SHARES OF “BLANK
CHECK” PREFERRED STOCK, 500,000 SHARES OF WHICH HAVE BEEN DESIGNATED “SERIES ONE
PREFERRED STOCK” (“THK PREFERRED STOCK”).  AS OF FEBRUARY 1, 2006:
(1) 41,402,656 SHARES OF THK COMMON STOCK WERE ISSUED AND OUTSTANDING, (2) NO
SHARES OF THK PREFERRED STOCK WERE ISSUED OR OUTSTANDING, (3) 2,500,000 SHARES
OF THK COMMON STOCK WERE HELD IN THE TREASURY OF THK, AND (4) 12,144,246 SHARES
OF THK COMMON STOCK WERE DULY RESERVED FOR FUTURE ISSUANCE PURSUANT TO WARRANTS
OR OPTIONS ISSUED OR GRANTED BY THK.  ALL OUTSTANDING SHARES OF THK COMMON STOCK
ARE, AND ALL SHARES OF THK COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE, WHEN
ISSUED IN ACCORDANCE WITH THE TERMS HEREOF, DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE, AND NOT SUBJECT TO, OR ISSUED IN VIOLATION OF,
ANY KIND OF PREEMPTIVE, SUBSCRIPTION OR ANY KIND OF SIMILAR RIGHTS.  THERE ARE
NO BONDS, DEBENTURES, NOTES OR OTHER INDEBTEDNESS OF THK HAVING THE RIGHT TO
VOTE (OR CONVERT INTO SECURITIES HAVING THE RIGHT TO VOTE) ON ANY MATTERS ON
WHICH STOCKHOLDERS OF THK MAY VOTE.  EXCEPT AS DESCRIBED ON SCHEDULE 5.2(A)
HEREOF, THERE ARE NO OUTSTANDING SECURITIES, OPTIONS, WARRANTS, CALLS, RIGHTS,
COMMITMENTS, AGREEMENTS, ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND (CONTINGENT OR
OTHERWISE) TO WHICH THK IS A PARTY OR BOUND OBLIGATING THK TO ISSUE, DELIVER OR
SELL, OR CAUSE TO BE ISSUED, DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL
STOCK OR OTHER VOTING SECURITIES OF THK OR OBLIGATING THK TO ISSUE, GRANT,
EXTEND OR ENTER INTO ANY AGREEMENT TO ISSUE, GRANT OR EXTEND ANY SECURITY,
OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT OR
UNDERTAKING.  EXCEPT AS SET FORTH ON SCHEDULE 5.2(B), NEITHER THK NOR LITMUS
ACQUISITION SUB IS SUBJECT TO ANY OBLIGATION OR REQUIREMENT TO PROVIDE FUNDS
FOR, OR TO MAKE ANY INVESTMENT (IN THE FORM OF A LOAN OR CAPITAL CONTRIBUTION)
TO, OR IN, ANY PERSON.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF THK COMMON
STOCK WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.


 


5.3           AUTHORIZATION; ENFORCEABILITY.  EACH OF THK AND LITMUS ACQUISITION
SUB HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT
IS OR THEY ARE A PARTY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS OR THEY ARE A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN HAVE BEEN DULY
AUTHORIZED AND APPROVED BY THE BOARD OF DIRECTORS OF THK AND OF LITMUS
ACQUISITION SUB, AND NO OTHER ACTION BY EITHER ENTITY OR ITS EQUITY HOLDERS IS
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
OTHER DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER DOCUMENTS TO BE EXECUTED
AND DELIVERED BY EACH OF THK AND LITMUS ACQUISITION SUB HAVE BEEN DULY EXECUTED
AND DELIVERED BY, AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF,
EACH OF THEM, ENFORCEABLE AGAINST EACH OF THEM, IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR RIGHTS
GENERALLY OR BY GENERAL EQUITY PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS
SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

 

32

--------------------------------------------------------------------------------


 


5.4           NO VIOLATION OR CONFLICT.  NONE OF (A) THE EXECUTION AND DELIVERY
BY THK AND LITMUS ACQUISITION SUB OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO
BE EXECUTED AND DELIVERED BY EACH OF THK AND LITMUS ACQUISITION SUB, (B)
CONSUMMATION BY EACH OF THK AND LITMUS ACQUISITION SUB OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER DOCUMENTS, OR (C) THE PERFORMANCE
OF THIS AGREEMENT AND THE OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT TO BE
EXECUTED AND DELIVERED BY EACH OF THK AND LITMUS ACQUISITION SUB AT THE CLOSING,
WILL (1) CONFLICT WITH OR VIOLATE THE CHARTER DOCUMENTS OF ANY OF THEM, (2) TO
THE KNOWLEDGE OF THK AND LITMUS ACQUISITION SUB, CONFLICT WITH OR VIOLATE ANY
LAW, ORDER OR PERMIT APPLICABLE TO ANY OF THEM OR BY WHICH THEIR PROPERTIES ARE
BOUND OR AFFECTED, OR (3) RESULT IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR IMPAIR THE RIGHTS OF THK OR LITMUS ACQUISITION SUB OR ALTER
THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS
OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF ANY LIEN ON ANY OF THE PROPERTIES OR ASSETS OF EITHER THK OR LITMUS
ACQUISITION SUB PURSUANT TO, ANY CONTRACT, PERMIT OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH THX OR LITMUS ACQUISITION SUB IS A PARTY OR BY WHICH THX OR
LITMUS ACQUISITION SUB OR ITS PROPERTIES ARE BOUND OR AFFECTED EXCEPT, IN THE
CASE OF CLAUSE (2) OR (3) ABOVE, FOR ANY CONFLICT, BREACH, VIOLATION, DEFAULT OR
OTHER OCCURRENCE THAT WOULD NOT INDIVIDUALLY OR THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT ON THK AND LITMUS ACQUISITION SUB TAKEN AS A WHOLE.


 


5.5           GOVERNMENTAL CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.5, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER DOCUMENTS BY EACH OF THK AND LITMUS ACQUISITION SUB DO NOT AND WILL NOT
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION, PERMIT OR OTHER ORDER OF, ACTION
BY, FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.


 


5.6           LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 5.6, THERE ARE NO
ACTIONS PENDING OR, TO THE KNOWLEDGE OF THK, THREATENED, AGAINST THK OR LITMUS
ACQUISITION SUB, WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THK AND LITMUS ACQUISITION SUB TAKEN AS A WHOLE.


 


5.7           INTERIM OPERATIONS.  LITMUS ACQUISITION SUB WAS FORMED SOLELY FOR
THE PURPOSE OF ENGAGING IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
HAS ENGAGED IN NO OTHER BUSINESS ACTIVITIES AND HAS CONDUCTED ITS OPERATIONS
ONLY AS CONTEMPLATED IN THIS AGREEMENT.


 


5.8           BROKERS.  NEITHER THK NOR LITMUS ACQUISITION SUB HAS EMPLOYED ANY
FINANCIAL ADVISOR, BROKER OR FINDER, AND NEITHER THK NOR LITMUS ACQUISITION SUB
HAS INCURRED AND WILL NOT INCUR ANY BROKER’S, FINDER’S, INVESTMENT BANKING OR
SIMILAR FEES, COMMISSIONS OR EXPENSES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


5.9           MATERIAL INFORMATION.  EXCEPT AS SET FORTH ON OR REFERRED TO IN
SCHEDULE 5.9, TO THE KNOWLEDGE OF THK, ALL MATERIAL INFORMATION CONCERNING THK
AND LITMUS ACQUISITION SUB HAS BEEN MADE AVAILABLE TO THE SHAREHOLDERS, THE
NON-PARTY SHAREHOLDERS AND LITMUS.

 

33

--------------------------------------------------------------------------------


 


ARTICLE VI


 

COVENANTS

 

6.1           Performance.  Subject to the terms and conditions provided in this
Agreement, each of the Parties shall use commercially reasonable efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be performed and fulfilled those
of the conditions precedent to its obligations to consummate the transactions
contemplated by this Agreement that are dependent upon its actions, including
obtaining all necessary approvals, to the end that the transactions contemplated
hereby will be fully and timely consummated.

 

6.2           Regulatory and Other Authorizations; Notices and Consents.

 

(A)           EACH OF THE PARTIES WILL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN ALL AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF ALL GOVERNMENTAL
AUTHORITIES AND OFFICIALS THAT MAY BE OR BECOME NECESSARY FOR ITS EXECUTION AND
DELIVERY OF, AND THE PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO, THIS AGREEMENT
AND THE OTHER DOCUMENTS AND WILL COOPERATE FULLY WITH EACH OF THE PARTIES IN
PROMPTLY SEEKING TO OBTAIN ALL SUCH AUTHORIZATIONS, CONSENTS, ORDERS AND
APPROVALS.

 

(B)           EACH OF THE PARTIES SHALL GIVE PROMPTLY SUCH NOTICES TO THIRD
PARTIES AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH THIRD PARTY
CONSENTS AND ESTOPPEL CERTIFICATES AS THE PARTIES MAY REASONABLY DEEM NECESSARY
OR DESIRABLE IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER DOCUMENTS.  THE PARTIES SHALL
COOPERATE WITH EACH OTHER AND USE ALL REASONABLE EFFORTS TO ASSIST IN GIVING
SUCH NOTICES AND OBTAINING SUCH CONSENTS AND ESTOPPEL CERTIFICATES.

 

6.3           Notification.  From the date hereof until the Closing, each Party
to this Agreement shall promptly notify the other Parties in writing of the
occurrence, or pending or threatened occurrence, of (a) any event that would
constitute a breach or violation of this Agreement by any Party or that could
reasonably be anticipated to cause any representation or warranty made by the
notifying Party in this Agreement to be materially false or misleading in any
respect (including without limitation, any event or circumstance which would
have been required to be disclosed on the applicable disclosure Schedule if such
event or circumstance occurred or existed on or prior to the date of this
Agreement), and (b) all other material developments affecting the assets,
Liabilities, business, financial condition, operations, results of operations,
customer or supplier relations, employee relations, projections or prospects of
such Party, it being agreed that any filing made by THK with the SEC during such
period shall be deemed to have been delivered by THK to Litmus and the
Shareholders and such delivery shall be deemed to satisfy the obligations of THK
and Litmus Acquisition Sub under this Section 6.3(b) with respect to the items
subject to such filings.  Any such notification shall limit and amend or alter
any of the representations, warranties or covenants of the Parties set forth in
this Agreement to which the notification applies, provided however that the
Party receiving such notification may treat such limitation, amendment or
alteration as a breach of Section 9.1(a) if it meets the conditions thereof.

 

34

--------------------------------------------------------------------------------


 

6.4           Conduct of Business Pending Closing.

 

(A)           AT ALL TIMES PRIOR TO THE CLOSING DATE, LITMUS COVENANTS AND
AGREES THAT IT SHALL CONDUCT THE BUSINESS ONLY IN THE ORDINARY COURSE CONSISTENT
WITH PAST PRACTICES, AND LITMUS SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
CONSISTENT WITH PAST PRACTICES TO PRESERVE INTACT THE BUSINESS AND TO KEEP
AVAILABLE SATISFACTORY RELATIONSHIPS WITH SUPPLIERS, CUSTOMERS AND OTHERS HAVING
BUSINESS RELATIONSHIPS WITH IT; PROVIDED THAT THE SHAREHOLDERS SHALL BE
PERMITTED TO CAUSE LITMUS TO TRANSFER, ASSIGN, RELEASE OR OTHERWISE DISPOSE OF
CASH IN EXCESS OF THAT REQUIRED FOR LITMUS TO COMPLY WITH SECTION 9.1(J).

 

(B)           EXCEPT AS PROVIDED IN SECTION 6.4(A) ABOVE AND SECTION 9.1(J),
FROM THE DATE OF THIS AGREEMENT UNTIL THE CLOSING DATE THERE SHALL NOT BE ANY
INCREASES OR DECREASES IN COMPENSATION, CAPITAL EXPENDITURES, ASSET SALES OR
AFFILIATE TRANSACTIONS INVOLVING LITMUS AND/OR THE SHAREHOLDERS, NOR SHALL THERE
BE ANY UNUSUAL CASH WITHDRAWALS, UNUSUAL PAYMENTS, UNUSUAL CONTRACTS OR CONTRACT
PROVISIONS, OR OTHER UNUSUAL TRANSACTIONS OR BUSINESS PRACTICES INVOLVING LITMUS
AND/OR THE SHAREHOLDERS.

 

(C)           AT ALL TIMES PRIOR TO THE CLOSING DATE, EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, LITMUS ACQUISITION SUB COVENANTS AND AGREES THAT IT
WILL NOT, DIRECTLY OR INDIRECTLY, CONDUCT ANY BUSINESS OR INCUR ANY LIABILITIES
(CONTINGENT OR OTHERWISE).

 

(D)           LITMUS AND THE SHAREHOLDERS AGREE THAT DURING THE PERIOD FROM THE
DATE HEREOF UNTIL THE EARLIER OF THE CLOSING DATE OR THE DATE THIS AGREEMENT IS
TERMINATED PURSUANT TO ARTICLE XI, LITMUS AND THE SHAREHOLDERS SHALL REFRAIN
FROM ENTERING INTO, PARTICIPATING IN, OR RESPONDING TO ANY NEGOTIATIONS,
DISCUSSIONS, CONTRACTS, LETTERS OF INTENT, OR OTHER ARRANGEMENTS OF ANY NATURE
WITH ANY THIRD PARTIES (OTHER THAN THK) REGARDING A DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF LITMUS’S BUSINESS OR ASSETS, THE SALE OF THE CAPITAL STOCK
OF LITMUS OR ANY ACTIONS WHICH MIGHT HAVE THE EFFECT OF IMPEDING, DELAYING OR
MAKING MORE COSTLY THE MERGER.

 

6.5           Post Closing Bonus Pool.  In the event the Shareholders are
entitled to any Earnout Payments pursuant to Article VIII, THK shall cause
additional capital to be contributed to Litmus Surviving Company to create a
bonus pool (the “Bonus Pool”).  The Bonus Pool shall be used to pay bonuses to
the pre-merger employees of Litmus identified in Schedule 6.5 (the “Pre Merger
Employees”).  The amount of additional capital to be contributed by THK to the
Bonus Pool shall be (i) $150,000 upon the payment of the First Earnout Payment,
(ii) $300,000 upon the payment of the Second Earnout Payment, (iii) $300,000
upon the payment of the Third Earnout Payment, and (iv) $300,000 upon the
payment of the Fourth Earnout Payment.  Distribution of the Bonus Pool among the
Pre Merger Employees shall be determined by agreement between Linden and Teeter,
if and when the Bonus Pool payments are made.  The obligations of THK under this
Section shall survive the Closing.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EMPLOYMENT MATTERS

 


7.1           CURRENT EMPLOYEES.  THE AGGREGATE ANNUAL BASE SALARY OF EACH
PERSON EMPLOYED BY LITMUS SURVIVING COMPANY SHALL INITIALLY BE AS SET FORTH IN
THE EMPLOYEE SALARIES LETTER.


 


7.2           MANAGEMENT OF SURVIVING CORPORATION.

 

(A)           FROM AND AFTER THE EFFECTIVE TIME, UNTIL HIS RESPECTIVE SUCCESSOR
IS DULY ELECTED AND QUALIFIED, LINDEN SHALL SERVE AS THE PRESIDENT OF LITMUS
SURVIVING COMPANY PURSUANT TO THE LINDEN EMPLOYMENT AGREEMENT, WITH AUTHORITY
AND RESPONSIBILITY TO MANAGE AND CONTROL THE DAY-TO-DAY OPERATIONS OF LITMUS
SURVIVING COMPANY PURSUANT TO THE ARTICLES OF INCORPORATION AND BYLAWS OF LITMUS
SURVIVING COMPANY AND SUBJECT TO THE OVERALL CONTROL OF THE BOARD OF DIRECTORS
OF LITMUS SURVIVING COMPANY AND THK.

 

(B)           NOTWITHSTANDING THE PROVISIONS OF CLAUSE (A) ABOVE, ANY OF THE
FOLLOWING ACTIONS OF LITMUS SURVIVING COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
REQUIRE THE PRIOR EXPRESS APPROVING VOTE OF THE BOARD OF DIRECTORS OF LITMUS
SURVIVING COMPANY AND THK, RESPECTIVELY:

 

(1)           AMEND THE ARTICLES OF INCORPORATION OR BYLAWS OF LITMUS SURVIVING
COMPANY;

 

(2)           WIND-UP, LIQUIDATE, DISSOLVE OR REORGANIZE LITMUS SURVIVING
COMPANY, OR ADOPT A PLAN OR PROPOSAL CONTEMPLATING ANY OF THE FOREGOING;

 

(3)           APPROVE THE ANNUAL BUDGET OF LITMUS SURVIVING COMPANY FOR ANY
FISCAL YEAR, OR APPROVE ANY COURSE OF ACTION WHICH IS LIKELY TO CAUSE LITMUS
SURVIVING COMPANY TO INCUR EXPENSES OR TO MAKE CAPITAL EXPENDITURES IN AMOUNTS
MATERIALLY DIFFERENT FROM THE AMOUNTS SET FORTH IN THE RELEVANT BUDGET;

 

(4)           ELECT OR REMOVE CORPORATE OFFICERS OF LITMUS SURVIVING COMPANY;

 

(5)           CHANGE THE BASE OR BONUS COMPENSATION STRUCTURE OF ANY OF THE
SENIOR MANAGEMENT LEVEL EMPLOYEES OF LITMUS SURVIVING COMPANY, INCLUDING THE
SENIOR MANAGEMENT LEVEL EMPLOYEES NAMED ON SCHEDULE 7.1;

 

(6)           ENTER INTO, MODIFY OR TERMINATE ANY EMPLOYMENT AGREEMENTS,
SEVERANCE AGREEMENTS, PROFIT SHARING PLANS, PENSION PLANS, OR SIMILAR AGREEMENTS
WITH ANY SENIOR MANAGEMENT EMPLOYEE OF, OR CONSULTANT TO, LITMUS SURVIVING
COMPANY;

 

(7)           ISSUE SECURITIES OF LITMUS SURVIVING COMPANY, INCLUDING DEBT OR
EQUITY SECURITIES, OPTIONS, RIGHTS OR WARRANTS, OR ANY OTHER SECURITIES WHICH
ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK OR OTHER EQUITY INTERESTS
OF LITMUS SURVIVING COMPANY;

(8)           REGISTER ANY SECURITIES OF LITMUS SURVIVING COMPANY;

 

36

--------------------------------------------------------------------------------


 

(9)           MERGE, CONSOLIDATE OR COMBINE LITMUS SURVIVING COMPANY WITH ANY
OTHER CORPORATION, PARTNERSHIP OR OTHER ENTITY;

 

(10)         SELL ASSETS OF LITMUS SURVIVING COMPANY, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS;

 

(11)         PURCHASE, SELL, LEASE, ACQUIRE OR DISPOSE OF STOCK OR ASSETS VALUED
AT $25,000 OR MORE, INCLUDING ACQUIRING ANOTHER COMPANY, DIVISION OR LINE OF
BUSINESS (OTHER THAN AS PROVIDED FOR IN THE ANNUAL BUDGET OF LITMUS SURVIVING
COMPANY AND ITS SUBSIDIARIES APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(12)         DECLARE OR PAY ANY DIVIDENDS OR ANY OTHER DISTRIBUTION IN RESPECT
OF ANY SECURITIES OF LITMUS SURVIVING COMPANY, OR REDEEM, ACQUIRE OR RETIRE ANY
SECURITIES;

 

(13)         MAKE, OR COMMIT TO MAKE, DURING ANY FISCAL YEAR CAPITAL
EXPENDITURES OR ENTER INTO CAPITAL LEASES (OTHER THAN CAPITAL EXPENDITURES AND
CAPITAL LEASES PROVIDED FOR IN THE ANNUAL BUDGET OF LITMUS SURVIVING COMPANY AND
ITS SUBSIDIARIES APPROVED IN ACCORDANCE WITH THIS SECTION 7.2) WHICH, IN THE
AGGREGATE, EXCEED $25,000;

 

(14)         ENTER INTO ANY CONTRACT, COMMITMENT OR ARRANGEMENT OF ANY NATURE
WITH ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY DIRECTLY OR INDIRECTLY OWNED
OR CONTROLLED BY, OR AN AFFILIATE OF, ANY EMPLOYEE OF LITMUS SURVIVING COMPANY;

 

(15)         BORROW, ISSUE BONDS OR NOTES, OR OTHERWISE INCUR DEBT OR GUARANTEE
ANY DEBT (OTHER THAN ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, AND ANY BORROWING, ISSUANCE OF BONDS OR NOTES, OR OTHER DEBT OR
GUARANTEES OF ANY DEBT PROVIDED FOR IN LITMUS SURVIVING COMPANY’S ANNUAL BUDGET
APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(16)         MORTGAGE, PLEDGE, GRANT A SECURITY INTEREST, OR OTHERWISE ENCUMBER
THE ASSETS OF LITMUS SURVIVING COMPANY (OTHER THAN ANY MORTGAGE, PLEDGE, GRANT
OF SECURITY INTEREST, OR OTHER ENCUMBRANCE PROVIDED FOR IN THE ANNUAL BUDGET OF
LITMUS SURVIVING COMPANY AND ITS SUBSIDIARIES APPROVED IN ACCORDANCE WITH THIS
SECTION 7.2);

 

(17)         INITIATE OR SETTLE ANY LAWSUIT OR ARBITRATION PROCEEDING INVOLVING
LITMUS SURVIVING COMPANY, OTHER THAN ACTIONS TO COLLECT DEBTS OWED TO LITMUS
SURVIVING COMPANY;

 

(18)         RETAIN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO AUDIT THE BOOKS
AND FINANCIAL RECORDS OF LITMUS SURVIVING COMPANY;

 

(19)         CREATE OR CHANGE ANY COMMITTEE OF THE BOARD OF DIRECTORS OF LITMUS
SURVIVING COMPANY;

 

(19)         ISSUE ANY PRESS RELEASE OF ANY TYPE WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF THK; OR

 

(20)         TAKE ANY ACTION REFERRED TO IN CLAUSES (1) THROUGH (19) ABOVE,
INCLUSIVE, RELATING TO ANY SUBSIDIARY OF LITMUS SURVIVING COMPANY.

 

37

--------------------------------------------------------------------------------


 

IF THE BOARD OF DIRECTORS OF LITMUS SURVIVING COMPANY AND THK DISAGREE ON ANY OF
THE FOREGOING MATTERS, THEN THE DECISION OF THE THK BOARD OF DIRECTORS SHALL
CONTROL.

ARTICLE VIII

 

EARNOUT

 

8.1           Earnout.  Following the Closing Date, the Shareholders and the
Non-Party Shareholders shall be eligible to receive Deferred Cash Consideration
and Deferred Stock Consideration (collectively, the “Deferred Consideration”),
payable in up to four payments (each an “Earnout Payment” and collectively the
“Earnout Payments”) based on the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings.  Such Deferred Consideration, if any, shall be calculated as
indicated below based upon the earnings target reached as set forth below:

(a)           If the Aggregate First Twelve Calendar Quarters Pre-Tax Earnings
is less than $10,000,000, then no Deferred Consideration shall be payable to the
shareholders and no Earnout Payment shall be paid to Shareholders and the
Non-Party Shareholders;

 

(b)           At such time as the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings is equal to at least $10,000,000, then Deferred Consideration
in the amount of $2,850,000 shall be payable to the Shareholders and the
Non-Party Shareholders and the first Earnout Payment (the “First Earnout
Payment”) shall be paid to the Shareholders and the Non-Party Shareholders.  The
First Earnout Payment shall be paid as follows:  (i)  $1,350,000 of Deferred
Cash Consideration, and (ii) Deferred Stock Consideration of THK Common Stock
having an aggregate value of $1,500,000, such stock to be valued at the average
closing price per share of THK Common Stock on the last thirty (30) trading days
prior to the end of the last calendar quarter prior to such Earnout Payment;

 

(c)           At such time as the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings is equal to at least $15,000,000, then Deferred Consideration
in the amount of $5,700,000 shall be payable to the Shareholders and the
Non-Party Shareholders and the second Earnout Payment (the “Second Earnout
Payment”) shall be paid to the Shareholders and the Non-Party Shareholders.  The
Second Earnout Payment shall be paid as follows:  (i)  $2,700,000 of Deferred
Cash Consideration, and (ii) Deferred Stock Consideration of THK Common Stock
having an aggregate value of $3,000,000, such stock to be valued at the average
closing price per share of THK Common Stock on the last thirty (30) trading days
prior to the end of the last calendar quarter prior to such Earnout Payment;

 

(d)           At such time as the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings is equal to at least $20,000,000, then Deferred Consideration
in the amount of $5,700,000 shall be payable to the Shareholders and the
Non-Party Shareholders and the third Earnout Payment (the “Third Earnout
Payment”) shall be paid to the Shareholders and the Non-Party Shareholders.  The
Third Earnout Payment shall be paid as follows:  (i)  $2,700,000 of Deferred
Cash Consideration, and (ii) Deferred Stock Consideration of THK Common Stock
having an aggregate value of $3,000,000, such stock to be valued at the average
closing price per share of THK Common Stock on the last thirty (30) trading days
prior to the end of the last calendar quarter prior to such Earnout Payment;

 

38

--------------------------------------------------------------------------------


 

(e)           At such time as the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings is equal to at least $25,000,000, then Deferred Consideration
in the amount of $5,700,000 shall be payable to the Shareholders and the
Non-Party Shareholders and the fourth Earnout Payment (the “Fourth Earnout
Payment”) shall be paid to the Shareholders and the Non-Party Shareholders.  The
Fourth Earnout Payment shall be paid as follows:  (i)  $2,700,000 of Deferred
Cash Consideration, and (ii) Deferred Stock Consideration of THK Common Stock
having an aggregate value of $3,000,000, such stock to be valued at the average
closing price per share of THK Common Stock on the last thirty (30) trading days
prior to the end of the last calendar quarter prior to such Earnout Payment.

 

(f)            In no event shall the aggregate amount of the Deferred
Consideration exceed Nineteen Million Nine Hundred Fifty Thousand Dollars
($19,950,000).  If more than one of clauses (b), (c), (d) and (e) above are
satisfied as of the end of the same calendar quarter, the Earnout Payments for
each such threshold shall be due and payable at the same time.  If it is
determined that the Shareholders and the Non-Party Shareholders are entitled to
Deferred Consideration for any completed calendar quarter, THK shall be
irrevocably obligated to make the related Earnout Payment, even if the Aggregate
First Twelve Calendar Quarters Pre-Tax Earnings for calendar quarters ending
after such calendar quarter falls below the applicable threshold triggering such
Deferred Consideration for the prior calendar quarter.  In no event shall any
shareholder or Non-Party Shareholder be obligated to return, repay, waive or
rescind any Deferred Consideration which THK is obligated to pay under any
circumstances, including a subsequent decline in the Aggregate First Twelve
Calendar Quarter Pre-Tax Earnings below the applicable threshold triggering such
Deferred Consideration at the end of any Subsequent Calendar Quarter.

 

(g)           Notwithstanding any provision to the contrary in this Agreement,
THK, in its sole discretion, shall be permitted to pay to the Shareholders and
the Non-Party Shareholders any portion of the Deferred Stock Consideration that
is required to be paid hereunder in cash in lieu of shares of THK Common Stock
to the extent that such portion of the Deferred Stock Consideration would cause
the total Stock Consideration to be paid by THK pursuant to this Agreement to
exceed 20% of the shares of THK Common Stock issued and outstanding immediately
prior to the Effective Time.  THK covenants and agrees that it will seek
approval from its shareholders for the issuance of the Deferred Stock
Consideration to the extent it does or will exceed 20% of the outstanding shares
of THK Common Stock at the next annual or special meeting of its shareholders
held after the annual meeting scheduled for March 14, 2006 or any postponements
or adjournments thereof.  The rights set forth in the first sentence of this
paragraph (g) shall terminate if such shareholder approval is obtained.

 

8.2           Timing of Earnout Payments.  The Earnout Payments, if required to
be delivered by THK to the Shareholders and the Non-Party Shareholders as
described above, shall be delivered by THK to the Shareholders and the Non-Party
Shareholders within thirty (30) days following the receipt by THK from the THK
Accountants of the calculations of the Aggregate First Twelve Calendar Quarters
Pre-Tax Earnings for the applicable calendar quarter.  THK will use good faith
efforts to cause the THK Accountants to deliver such calculations to THK and
each Shareholder as promptly as practicable following the end of each calendar
quarter, but in no event later than the date on which THK files its applicable
SEC report for such calendar quarter.

 

39

--------------------------------------------------------------------------------


 

Subject to Section 2.6, each Earnout Payment shall be delivered to each
Shareholder and Non-Party Shareholder who received the Initial Cash
Consideration and Initial Stock Consideration in the same proportion as such
initial distributions.

 

8.3           Calculation of Aggregate First Twelve Calendar Quarters Pre-Tax
Earnings.  Following the end of each calendar quarter included in the First
Twelve Quarters, the THK Accountant shall calculate the Aggregate First Twelve
Calendar Quarters Pre-Tax Earning using GAAP consistently applied for each
period.  When calculating the Aggregate First Twelve Calendar Quarter Pre-Tax
Earnings for any period, any expenses for taxes and amortization of goodwill and
other assets arising from the consummation of the transactions contemplated by
this Agreement shall not be included.  Any payments made from the Bonus Pool
created pursuant to Section 6.5 shall not be included when calculating the First
Twelve Quarters Pre-Tax Earnings for any period.  Further, unless THK and the
Shareholders mutually agree, no charge against the earnings of Litmus Surviving
Company shall be allowed for any expenses of THK in the nature of overhead,
management fee or otherwise, when calculating the Aggregate First Twelve Quarter
Pre-Tax Earnings for any period, other than (i) expenses incurred by THK but
allocated and charged to Litmus Surviving Company and directly related to
preparing the financial statements of Litmus Surviving Company and its
Subsidiaries or to determining or certifying the Aggregate First Twelve Quarters
Pre-Tax Earnings for any period and (ii) expenses or other charges incurred by
THK and arising from or related to any claim asserted by or against Litmus
Surviving Company.

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO CLOSING

 

9.1           Conditions Precedent to the Obligations of the Parties.  The
obligation of each of the Parties to consummate the transactions described in
this Agreement shall be subject to the fulfillment on or before the Closing of
the following conditions precedent.  Any failure of Litmus or the Shareholders
to fulfill any of the conditions precedent set forth below in subsections (a),
(c), (e), (f), (g), (h), (j) and (k) on or before the Closing may be waived in
writing by THK, in whole or in part, in THK’s sole discretion.  Any failure of
THK or Litmus Acquisition Sub to fulfill any of the conditions precedent set
forth below in subsections (b), (d), (e), (f), (g) and (i) on or before the
Closing may be waived in writing by the Shareholders, in whole or in part, in
the Shareholders’ sole discretion.

 

(a)           Representations, Warranties and Covenants of the Shareholders and
Litmus.  The representations and warranties of the Shareholders and Litmus
contained in this Agreement shall have been true and correct when made and shall
be true and correct in all material respects as of the Closing, with the same
force and effect as if made as of the Closing Date, other than such
representations and warranties that are expressly made as of another date (which
shall be true and correct in all material respects as of the date when made),
and the covenants and agreements contained in this Agreement to be complied with
by the Shareholders and Litmus on or before the Closing shall have been complied
with, and THK and Litmus Acquisition Sub shall have received a certificate from
the Shareholders and Litmus to such effects signed by the Shareholders and by a
duly authorized officer of Litmus.

 

40

--------------------------------------------------------------------------------


 

(b)           Representations, Warranties and Covenants of THK and Litmus
Acquisition Sub.  The representations and warranties of each of THK and Litmus
Acquisition Sub contained in this Agreement shall have been true and correct
when made and shall be true and correct in all material respects as of the
Closing, with the same force and effect as if made as of the Closing Date, other
than such representations and warranties that are expressly made as of another
date (which shall be true and correct in all material respects as of the date
when made), and the covenants and agreements contained in this Agreement to be
complied with by THK and Litmus Acquisition Sub on or before the Closing shall
have been complied with, and Litmus shall have received a certificate to such
effects signed by a duly authorized officer of THK and Litmus Acquisition Sub.

 

(c)           No Adverse Change of Litmus.  No events or conditions shall have
occurred which, individually or in the aggregate, have had, or may reasonably be
anticipated to give rise to, any Material Adverse Effect on Litmus and its
Subsidiaries taken as a whole.

 

(d)           No Adverse Change of THK or Litmus Acquisition Sub.  No events or
conditions shall have occurred which, individually or in the aggregate, have
had, or may reasonably be anticipated to give rise to, any Material Adverse
Effect on THK and Litmus Acquisition Sub taken as a whole.

 

(e)           Governmental Approvals.  Any and all approvals from Governmental
Authorities required for the lawful consummation of the transactions
contemplated by this Agreement and the other Documents shall have been
obtained.  The Articles of Merger shall have been filed with the Secretary of
State of the State of Missouri.

 

(f)            Consents.  Any and all required consents and approvals from third
parties for the consummation of the transactions contemplated by this Agreement
and the other Documents shall have been obtained.

 

(g)           No Actions, Suits or Proceedings.  No Order of any Court or
Governmental Authority shall have been issued restraining, prohibiting,
restricting or delaying the consummation of the transactions contemplated by
this Agreement and the other Documents. No Litigation shall be pending or, to
the Knowledge of the Parties to this Agreement, threatened, before any Court or
Governmental Authority to restrain, prohibit, restrict or delay, or to obtain
damages or a discovery order in respect of this Agreement or the consummation of
the transactions contemplated hereby.  No insolvency proceeding of any character
including without limitation, bankruptcy, receivership, reorganization,
dissolution or arrangement with creditors, voluntary or involuntary, of Litmus
or THK shall be pending, and neither THK nor Litmus shall have taken any action
in contemplation of, or which would constitute the basis for, the institution of
any such proceedings.

 

(h)           Litmus/Shareholders Deliveries.  At the Closing, Litmus and the
Shareholders, to the extent applicable, shall, and shall cause the Non-Party
Shareholders to, take the following actions:

 

41

--------------------------------------------------------------------------------


 


(1)           EACH OF THE SHAREHOLDERS SHALL, AND SHALL CAUSE THE NON-PARTY
SHAREHOLDERS TO, DELIVER TO THK, IN A FORM REASONABLY SATISFACTORY TO THK, AN
AFFIDAVIT EXECUTED BY SUCH SHAREHOLDER AND NON-PARTY SHAREHOLDERS ISSUED
PURSUANT TO AND IN COMPLIANCE WITH TREASURY REGULATIONS SECTION 1.1445-2(B)(2)
AND DATED AS OF THE CLOSING DATE, CERTIFYING THAT SUCH SHAREHOLDER AND NON-PARTY
SHAREHOLDER IS NOT A FOREIGN PERSON;


 


(2)           THE SHAREHOLDERS SHALL, AND SHALL CAUSE THE NON-PARTY SHAREHOLDERS
TO, CONVEY, GIVE, GRANT, ASSIGN AND TRANSFER TO LITMUS SURVIVING COMPANY ANY AND
ALL RIGHTS, TITLES AND INTERESTS OF ANY NATURE WHATSOEVER THAT THE SHAREHOLDERS
AND THE NON-PARTY SHAREHOLDERS MAY HAVE IN, OR TO, THE OWNERSHIP OR USE OF ANY
AND ALL INTELLECTUAL PROPERTY USED IN OR ASSOCIATED WITH LITMUS OR ITS
SUBSIDIARIES OR THE BUSINESS AND NOT OTHERWISE TRANSFERRED TO LITMUS OR THE
APPLICABLE SUBSIDIARY PRIOR TO THE CLOSING;


 


(3)           THE SHAREHOLDERS SHALL, AND SHALL CAUSE THE NON-PARTY SHAREHOLDERS
TO, CONVEY, GIVE, GRANT, ASSIGN AND TRANSFER TO LITMUS SURVIVING COMPANY ANY AND
ALL RIGHTS, TITLES AND INTERESTS OF ANY NATURE WHATSOEVER, LEGAL OR BENEFICIAL,
ACTIVE OR PASSIVE, THAT THE SHAREHOLDERS AND THE NON-PARTY SHAREHOLDERS MAY HAVE
IN, ANY OTHER PERSON, BUSINESS OR “WEBSITE” INVOLVING THE SALE OR PROVISION OF
INFORMATION, GOODS OR SERVICES OVER THE INTERNET;


 


(4)           LINDEN SHALL EXECUTE AND DELIVER AN EMPLOYMENT AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 ATTACHED HERETO (THE “LINDEN EMPLOYMENT
AGREEMENT”); AND TEETER SHALL EXECUTE AND DELIVER AN EMPLOYMENT AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 ATTACHED HERETO (THE “TEETER EMPLOYMENT
AGREEMENT”).


 


(5)           THE SHAREHOLDERS AND THE NON-PARTY SHAREHOLDERS SHALL EXECUTE AND
DELIVER A REGISTRATION RIGHTS AGREEMENT SUBSTANTIALLY IN THE FORM SET FORTH IN
EXHIBIT C ATTACHED HERETO (THE “REGISTRATION RIGHTS AGREEMENT”);


 


(6)           THE SHAREHOLDERS AND THE NON-PARTY SHAREHOLDERS SHALL HAVE
DELIVERED LITMUS CERTIFICATES EVIDENCING ALL OF THE LITMUS COMMON STOCK TO THK.


 


(7)           LITMUS SHALL DELIVER TO THK THE AUDITED FINANCIALS PREPARED IN
ACCORDANCE WITH GAAP, ACCOMPANIED BY A SIGNED, UNQUALIFIED OPINION OF BLACKMAN
KALLICK BARTELSTEIN LLP, ALL REASONABLY ACCEPTABLE TO THK.


 


(8)           LITMUS SHALL DELIVER A CERTIFICATE, WITH SUPPORTING BANK
STATEMENTS, STATING THE AMOUNT OF CASH ON DEPOSIT ON THE CLOSING DATE IN
UNRESTRICTED ACCOUNTS MAINTAINED BY LITMUS AND ITS SUBSIDIARIES;


 


(9)           EACH HOLDER OF ANY OPTION, WARRANT, OR OTHER CONTRACTUAL RIGHT TO
ACQUIRE ANY EQUITY INTEREST OF LITMUS, IF ANY, SHALL DELIVER THE EXECUTED
“OPTION CANCELLATION AGREEMENT” SET FORTH ON SCHEDULE 9.1(H)(9) HERETO;


 


(10)         LITMUS SHALL DELIVER ALL MINUTE BOOKS AND CORPORATE RECORDS OF
LITMUS AND ITS SUBSIDIARIES TO THK;

 

42

--------------------------------------------------------------------------------


 


(11)         LITMUS SHALL DELIVER A COPY OF THE RESOLUTIONS DULY, VALIDLY AND
UNANIMOUSLY ADOPTED BY THE DIRECTORS AND SHAREHOLDERS OF LITMUS, CERTIFIED BY
THE SECRETARY, AUTHORIZING AND APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY; AND


 


(12)         LITMUS AND THE SHAREHOLDERS SHALL, AND SHALL CAUSE THE NON-PARTY
SHAREHOLDERS TO, DELIVER SUCH OTHER DOCUMENTS AND INSTRUMENTS AS THK OR ITS
COUNSEL MAY REASONABLY REQUEST.

 


(I)            THK/LITMUS ACQUISITION SUB DELIVERIES.  AT THE CLOSING, THK AND
THE LITMUS ACQUISITION SUB, TO THE EXTENT APPLICABLE, SHALL TAKE THE FOLLOWING
ACTION:


 


(1)           THK SHALL HAVE DELIVERED THE INITIAL CASH CONSIDERATION TO THE
SHAREHOLDERS AND THE NON-PARTY SHAREHOLDERS AND A SIGNED IRREVOCABLE LETTER TO
THK’S STOCK TRANSFER AGENT TO DELIVER THE INITIAL STOCK CONSIDERATION TO THE
SHAREHOLDERS AND THE NON-PARTY SHAREHOLDERS IN ACCORDANCE WITH SECTION 2.6.


 


(2)           THK SHALL CAUSE LITMUS SURVIVING COMPANY TO EXECUTE AND DELIVER
THE LINDEN EMPLOYMENT AGREEMENT AND THE TEETER EMPLOYMENT AGREEMENT;


 


(3)           THK SHALL EXECUTE AND DELIVER THE REGISTRATION RIGHTS AGREEMENT;


 


(4)           THK AND LITMUS ACQUISITION SUB SHALL DELIVER A COPY OF THE
RESOLUTIONS DULY, VALIDLY AND UNANIMOUSLY ADOPTED BY THE BOARD OF DIRECTORS OF
THK AND OF LITMUS ACQUISITION SUB AND BY THE SHAREHOLDERS OF LITMUS ACQUISITION
SUB CERTIFIED BY THEIR RESPECTIVE OFFICERS AUTHORIZING AND APPROVING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(5)           THK SHALL EXECUTE AND DELIVER TO THE SHAREHOLDERS WARRANTS TO
PURCHASE THK COMMON STOCK PURSUANT TO WARRANT AGREEMENTS SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT D (THE “SHAREHOLDER WARRANT AGREEMENTS”); AND


 


(6)           THK SHALL HAVE ESTABLISHED A POOL OF WARRANTS TO PURCHASE UP TO
40,000 SHARES OF THK COMMON STOCK TO BE ISSUED TO PERSONS WHO ARE EMPLOYEES OF
LITMUS ON THE CLOSING DATE AND WHO REMAIN EMPLOYEES OF LITMUS SURVIVING COMPANY
(OTHER THAN LINDEN AND TEETER), WHICH WARRANTS SHALL BE ALLOCATED AMONG SUCH
EMPLOYEES BY THK WITH INPUT FROM LINDEN AND TEETER AND SHALL BE THE SAME TERMS
AND CONDITIONS AS THE SHAREHOLDER WARRANT AGREEMENTS.

 

(j)            Elimination of Long-Term Debt; Receivables; Cash in Excess of
Liabilities. Litmus shall demonstrate to THK and Litmus Acquisition Sub that, as
of the date of this Agreement, (i) the aggregate cash in the checking and
savings accounts of Litmus and its Subsidiaries equals or exceeds Two Hundred
Thousand Dollars ($200,000), and (ii) the Receivables of Litmus and its
Subsidiaries with an age of less than sixty (60) days exceed the Liabilities of
Litmus and its Subsidiaries by at least $1.00.  The foregoing notwithstanding,
THK and Acquisition Sub expressly agree that Litmus may, at its election,
distribute cash dividends to its shareholders prior to the Closing Date in an
amount equal to the amount by which the cash in

 

43

--------------------------------------------------------------------------------


 

the checking and savings accounts of Litmus and its Subsidiaries on the date of
this Agreement exceeds $200,000 (the “Pre-Closing Dividend”).  Litmus shall
demonstrate on the Closing Date that the Receivables of Litmus and its
Subsidiaries with an age less than sixty (60) days exceeds the Liabilities of
Litmus and its Subsidiaries by $1.00 plus the amount, if any, by which the cash
in the checking and savings accounts of Litmus and its Subsidiaries on the
Closing Date is less than $200,000; provided, that on the Closing Date, Litmus
and its Subsidiaries shall not have any liability for amounts owing any advisor
or agent retained by THK, Litmus Acquisition Sub, Litmus or the Shareholders in
connection with the transactions contemplated by this Agreement.    Other than
the Pre-Closing Dividend, any Receivables or other cash collected after the date
of this Agreement shall be retained by Litmus and shall not be distributed to
the Shareholders or Non-Party Shareholders or other employees or third parties,
other than (1) payments to employees and third parties in the ordinary course of
business, and (2) payments to advisors or agents retained by Litmus or the
Shareholders in connection with the transactions contemplated by this Agreement
in an aggregate amount not to exceed $50,000.

 

(k)           Due Diligence.  THK shall have completed its due diligence
investigation of Litmus and its Subsidiaries (including without limitation an
examination of corporate books and records, financials, historical operations,
management, business practices, computer systems, prospects, legal, tax, ERISA
and other matters).  The results of such investigation shall be satisfactory to
THK in its reasonable discretion.  THK acknowledges that, as of the date of
execution of this Agreement, such investigation have been completed and the
results of such investigation are satisfactory to THK in its reasonable
discretion.

 

(l)            Financing.  THK shall have successfully raised the Six Million
Five Hundred Thousand Dollars ($6,500,000) for the Initial Cash Consideration on
terms and conditions acceptable to THK in its reasonable discretion.

 

9.2           Closing.  Unless this Agreement shall have been terminated
pursuant to Article XI and subject to the satisfaction or waiver of the
conditions set forth in Section 9.1, the Closing shall occur as soon as possible
and in no event later than two (2) business days following the last to occur of
the following:

 

(a)           THK shall have satisfied the financing contingency set forth in
Section 9.1(l).

 

(b)           The AMEX shall have approved the listing of the shares of THK
common stock to be issued under the Merger Agreement within the applicable
timeframe for AMEX review of the Merger Agreement, or

 

(c)           March 1, 2006.

 

44

--------------------------------------------------------------------------------


 

ARTICLE X

 

INDEMNIFICATION

 

10.1         Survival of Representations, Warranties and Covenants.

 

(a)           No representations or warranties of Litmus and the Shareholders
contained herein shall survive beyond the Effective Time except that (i) the
representations and warranties contained in Sections 4.1, 4.6, 4.18, and 4.16
hereof shall survive for three (3) years from the Closing Date (the “Three Year
Claims”), (ii) the representations and warranties of Litmus and the Shareholders
contained in Section 4.15 shall survive until the expiration of the relevant
statute of limitations applicable thereto (“Tax Claims”), (iii) the
representations and warranties of Litmus and the Shareholders contained in
Section 4.22 shall survive until October 27, 2010 (“Section 4.22 Claims”) and
(iv) all other representations and warranties of Litmus and the Shareholders as
set forth in Article IV hereof shall survive for eighteen (18) months from the
Closing Date (“General Claims”).

 

(b)           No representations or warranties of THK and Litmus Acquisition Sub
contained in this Agreement shall survive beyond the Effective Time except that
(i) the representations and warranties contained in Sections 5.1 and 5.5 hereof
shall survive for three (3) years from the Closing Date (the “THK Three Year
Claims”) and (ii) all other representations and warranties of THK and Litmus
Acquisition Sub as set forth in Article V hereof shall survive for eighteen (18)
months from the Closing Date (“THK General Claims”).

 

(c)           All covenants and agreements contained in this Agreement (and in
the corresponding covenants and agreements set forth in any of the Documents)
shall survive the Closing and continue in full force until fully performed in
accordance with their terms.

 

(d)           A Party shall have no claim for indemnity or other cause of action
or claim arising from a breach of a representation or warranty unless such Party
gives written notice to the other Party of such claim, specifying with
particularity which representation or warranty has been breached and the factual
basis for such claim, prior to the expiration of the applicable survival period.

 

10.2         Indemnification.

 

(a)           The Shareholders jointly and severally agree to indemnify and hold
harmless THK and Litmus Acquisition Sub, and each of their respective successors
and assigns, together with all of their officers and directors (collectively,
the “THK Indemnitees”), from and against any and all losses, damages,
liabilities, obligations, costs or expenses (any one such item being herein
called a “Loss” and all such items being herein collectively called “Losses”),
which are caused by or arise out of (1) any material breach or default in the
performance by the Shareholders or Litmus of any covenant or agreement of the
Shareholders or Litmus contained in this Agreement; (2) any material breach of
warranty or materially inaccurate or erroneous representation made by the
Shareholders or Litmus herein or in any Schedule delivered to THK or Litmus
Acquisition Sub pursuant hereto or in any certificate or other instrument
delivered by

 

45

--------------------------------------------------------------------------------


 

or on behalf of the Shareholders or Litmus pursuant hereto; and (3) any and all
actions, suits, proceedings, claims, demands, judgments, costs and expenses
(including reasonable legal fees) arising out of the foregoing.  Without
limiting the generality of the immediately preceding sentence, the Shareholders,
jointly and severally, shall indemnify and hold harmless the THK Indemnitees
from and against Claims of Any Nature regarding Litmus and its Subsidiaries
created or incurred prior to the Closing other than Approved Liabilities
(“Unapproved Liabilities”) arising and for which notice is given within eighteen
(18) months after the Closing Date.  The foregoing notwithstanding, a
Shareholder’s obligation with respect to any Loss arising from the material
breach in the performance of any agreement or covenant incorporated herein by
reference (e.g., pursuant to the Registration Rights Agreement or the applicable
Shareholder Employment Agreement) shall be limited to that Shareholder’s breach
and shall not extend to a breach by the other Shareholder.  For purposes of this
Agreement, any “Losses” or liability for Unapproved Liabilities, shall be
limited to those amounts for which the THK Indemnitees do not receive coverage
under any applicable insurance policy and shall be net of any tax benefit
received by the THK Indemnitees as a result of such Loss.

 

(b)           THK and Litmus Acquisition Sub jointly and severally agree to
indemnify and hold harmless the Shareholders, and their respective successors
and assigns, from and against any and all Losses which are caused by or arise
out of (1) any material breach or default in the performance by THK or Litmus
Acquisition Sub of any covenant or agreement of THK or Litmus Acquisition Sub
contained in this Agreement; (2) any material breach of warranty or materially
inaccurate or erroneous representation made by THK or Litmus Acquisition Sub
herein or in any Schedule delivered to the Shareholders or Litmus pursuant
hereto or in any certificate or other instrument delivered by or on behalf of
THK or Litmus Acquisition Sub pursuant hereto; and (3) any and all actions,
suits, proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees) arising out of the foregoing.

 

(c)           Any indemnified party seeking indemnification hereunder shall give
to the party obligated to provide indemnification to such indemnified party a
notice describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder and shall include in such notice the amount or the
method of computation of the amount of such claim, and a reference to the
provision of this Agreement or any other agreement, document or instrument
executed pursuant hereto or in connection herewith upon which such claim is
based.  After the giving of any notice pursuant hereto, the amount of
indemnification to which an indemnified party shall be entitled under this
Article X shall be determined by the written agreement between the indemnified
party and the indemnifying party or by a final judgment or decree of any Court
of competent jurisdiction.

 

10.3         Third Party Claim.  If any third person asserts a claim against an
indemnified party hereunder that, if successful, might result in a claim for
indemnification against any indemnifying party hereunder, the indemnifying party
shall be given prompt written notice thereof and shall have the right (a) to
participate in the defense thereof and be represented, at indemnifying party’s
own expense, by advisory counsel selected by it, and (b) to approve any
settlement if the indemnifying party is, or will be, required to pay any amounts
in connection therewith. Notwithstanding the foregoing, if within ten (10)
Business Days after delivery of the indemnified party’s notice described above,
the indemnifying party indicates in writing to the

 

46

--------------------------------------------------------------------------------


 

indemnified party that, as between such parties, such claims shall be fully
indemnified for by the indemnifying party as provided herein, then the
indemnifying party shall have the right to control the defense of such claim,
provided that the indemnified party shall have the right (1) to participate in
the defense thereof and be represented, at his or its own expenses, by advisory
counsel selected by it, and (2) to approve any settlement if the indemnified
party’s interests are, or would be, affected thereby, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

10.4         Set-Off.  Subject to the limits set forth below, THK shall have the
right to set-off the amount of any of THK’s Losses which are indemnifiable by
the Shareholders pursuant to this Article X against any Earnout Payment that is
or may be due and owing to the Shareholders pursuant to Article VIII of this
Agreement (the “Set-Off”).  Any Set-Off shall be in equal parts against the
Deferred Cash Consideration and Deferred Stock Consideration.  If THK intends to
apply or offset any Earnout Payments prior to the time when the amount of any
indemnification which an indemnified party is claiming it is entitled to is
determined either by written agreement between the indemnifying party and the
indemnified party or by final judgment or decree of a Court of competent
jurisdiction, then THK shall deposit the Set-Off amount with the escrow agent
under the escrow agreement (the “Set-Off Escrow Agreement”) attached as Exhibit
E, to be held and disbursed in accordance with the Set-Off Escrow Agreement. 
Any such Set-Off shall be pro rata among the Shareholders based on their
existing share ownership of Litmus (not taking into account shares owned by the
Non-Party Shareholders).  The Shareholders shall remain liable for the amount of
all THK Losses in excess of the Set-Off, if any, as limited below.

 

10.5         Limitations on Indemnity.

 

(a)           Basket for Indemnification Claims by THK Indemnitees.  Except as,
set forth in Section 10.5(d), the THK Indemnitees shall not seek recourse
against, and shall not recover from the Shareholders under Section 10.1(a) for
any Losses until, and then only to the extent that, the aggregate amount of all
Losses exceeds Fifty Thousand Dollars ($50,000).

 

(b)           Basket for Indemnification Claims by Shareholders.  The
Shareholders shall not seek recourse against, and shall not recover from THK and
Litmus Acquisition Sub under Section 10.1(b) for any Losses until, and then only
to the extent that, the aggregate amount of all Losses exceeds Fifty Thousand
Dollars ($50,000).

 

(c)           Cap on Liability.  Except as set forth in Section 10.5(d), the
maximum aggregate liability of the Shareholders, on the one hand, and THK and
Litmus Acquisition Sub, on the other hand, for indemnification under Sections
10.1(a) and 10.1(b), respectively, shall not exceed the sum of (i) $5,924,100
plus (ii) an amount equal to the value of the shares of THK Common Stock issued
to the Shareholders as the Initial Stock Consideration (whether or not the
Shareholders still own such THK Common Stock) determined using the closing price
(in U.S. Dollars) per share of the THK Common Stock on the date when the Losses
in question are sought to be collected from or are paid by the Shareholders.

 

47

--------------------------------------------------------------------------------


 

(d)           Violations or Breaches of Adknowledge Release Agreement.  The
Shareholders shall be liable for any Losses suffered or incurred by any THK
Indemnitees which are caused by or arise out of any breach or violation of the
Adknowledge Release Agreement by Litmus Surviving Company or the Shareholders,
including but not limited to any breach of the representations and warranties
set forth in Section 4.22 hereof, without regard to the basket or cap set forth
in Sections 10.5(a) and 10.5(c); provided, that each Shareholder shall not be
liable for violations of the Adknowledge Release Agreement by the other
Shareholder.  The Shareholders shall keep THK appraised of any claims or notices
received or given by Litmus Surviving Company, the Shareholders, the Non-Party
Shareholders or Melissa Linden under or relating to the Adknowledge Release
Agreement.  THK shall not be liable or responsible for any losses or damages
arising under or resulting from the Adknowledge Release Agreement, including any
damages payable under Sections 16-18 of the Adknowledge Release Agreement, other
than any losses or damages caused by THK’s own actions.  In addition, THK shall
not be liable or responsible for any losses or damages if Linden is not
permitted to work for Litmus Surviving Company as a result of the Adknowledge
Release Agreement, including loss of any severance payments under the Linden
Employment Agreement or termination of the unvested warrants under the
applicable Warrant Agreement with Linden in connection with termination of his
employment.

 

ARTICLE XI

 

TERMINATION

 

11.1         Termination.

 

(a)           Litmus and the Shareholders, on the one hand, and THK and Litmus
Acquisition Sub, on the other hand, shall have the right to terminate this
Agreement in the event that one of the conditions precedent to Closing set forth
in Section 9.1 cannot be met (other than as a result of a breach of or failure
to perform under this Agreement by the Party seeking to terminate this
Agreement).

 

(b)           This Agreement shall terminate if the Closing does not occur by
March 20, 2006, unless such date is extended by mutual agreement of the Parties.

 

11.2         Effect of Termination.

 

(a)           In the event of termination of this Agreement as provided in
Section 11.1, this Agreement shall forthwith become void and have no effect,
without any liability or obligation on the part of any party, except to the
extent that such termination results from the willful and material breach by a
party of any of its representations, warranties, covenants or other agreements
set forth in this Agreement, or as set forth in Section 11.2(b), below.

 

(b)           If THK, on the one hand, or Litmus and the Shareholders, on the
other hand, fail or refuse to close the Merger on the terms contemplated by the
Letter of Intent dated December 7, 2005 among Litmus, the Shareholders and THK,
and such failure or refusal cannot be justified by (i) in the case of THK, the
results of THK’s due diligence investigation of Litmus,

 

48

--------------------------------------------------------------------------------


 

(ii) the failure of THK, on the one hand, or Litmus and the Shareholders, on the
other hand, to agree upon the Definitive Documents (as defined in the Letter of
Intent), or (iii) failure of any of the conditions of closing in Article IX to
be satisfied notwithstanding the parties’ commercially reasonable efforts, then
and in such event the breaching party shall pay the other party a breakup fee of
$100,000 as liquidated damages for such failure or refusal.

 

ARTICLE XII

 

TAX MATTERS


 


12.1         TAX RETURNS.

 

(a)           The Shareholders shall prepare and file or cause to be filed when
due (taking into account all extensions properly obtained) all Tax Returns that
are required to be filed by or with respect to Litmus for taxable years or
periods ending on or before the Closing Date, and the Shareholders shall remit
or cause to be remitted any Taxes due in respect of such Tax Returns except
that, to the extent such Taxes were reflected on the Audited Closing Date
Balance Sheet as Liabilities and Litmus satisfied the conditions of closing set
forth in Section 9.1(j), such amounts shall be paid by Litmus Surviving
Company.  THK shall prepare and file or cause to be filed when due (taking into
account all extensions properly obtained) all Tax Returns that are required to
be filed by or with respect to Litmus Surviving Company for taxable years or
periods ending after the Closing Date and THK shall remit or cause to be
remitted any Taxes due in respect of such Tax Returns.

 

(b)           From and after the Closing, and subject to Section 12.1(a), the
Shareholders shall indemnify THK, pursuant to Article X, for all (1) Taxes
imposed on Litmus for any taxable year or period, or portion thereof, that ends
on or before the Closing Date and (2) Taxes of any Person (other than Litmus)
imposed on Litmus as a transferee or successor, by contract or pursuant to any
requirement of laws, which Taxes relate to an event or transaction occurring
before the Closing Date.  In the case of a Straddle Period, the Taxes of Litmus
(or Taxes for which Litmus is liable) for the portion of the period ending on
the Closing Date (for which the Shareholders is liable) shall be determined
based on an interim closing of the books as of the close of business on the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which Litmus holds a beneficial interest shall be
deemed to terminate at such time), except that the amount of any such Taxes that
are imposed on a periodic basis and are not based on or measured by income or
receipts shall be determined by reference to the percentage that the number of
days in the portion of such period ending on the Closing Date bears to the total
number of days in such period beginning after the Closing Date.

 

(c)           THK shall promptly cause Litmus Surviving Company to prepare and
provide to the Shareholders a package of Tax information materials, including,
without limitation, schedules and work papers (the “Tax Package”) required by
the Shareholders to enable the Shareholders to prepare and file all Tax Returns
required to be prepared and filed by the Shareholders pursuant to Section
12.1(a).  The Tax Package shall be completed in accordance with past practice,
including past practice as to providing such information and as to the method of
computation of separate taxable income or other relevant measure of income of
Litmus.  THK

 

49

--------------------------------------------------------------------------------


 

and Litmus Surviving Company shall cause the Tax Package to be delivered to the
Shareholders within 60 days after the Closing Date.

 


12.2         CONTEST PROVISIONS.


 

(a)           THK shall promptly notify the Shareholders in writing upon receipt
by THK, Litmus Surviving Company or any of their respective Affiliates of notice
of any pending or threatened federal, state, local or foreign Tax audits,
examinations or assessments which might affect the Tax liabilities for which the
Shareholders may be liable pursuant to Section 12.1 and Article X.

 

(b)           The Shareholders shall have the right to represent Litmus’
interests in any Tax audit or administrative or Court proceeding relating to
taxable periods ending on or before the Closing Date, and to employ counsel of
its choice at its expense; provided, however, that the Shareholders shall have
no right to represent Litmus’ interests in any Tax audit or administrative or
Court proceeding unless the Shareholders shall have first notified THK in
writing of the Shareholders’ intention to do so and shall have agreed with THK
in writing that, as between THK and the Shareholders, the Shareholders shall be
liable for any Taxes that result from any audit or proceeding.  Litmus Surviving
Company and its representatives shall have the right to fully participate at
their expense in any audit or proceeding and to consent to any settlement which
affects a Tax period or Straddle Period ending after the Closing Date.  THK
shall have the sole right to defend Litmus with respect to any issue arising
with respect to any Tax audit or administrative or court proceeding relating to
taxable periods ending on or before the Closing Date to the extent THK shall
have agreed in writing to forego any indemnification under this Agreement with
respect to the issue.  Notwithstanding the foregoing, the Shareholders shall not
be entitled to settle, either administratively or after the commencement of
Litigation, any claim for Taxes which could adversely affect the liability for
Taxes of THK, Litmus or any Affiliate thereof for any period after the Closing
Date to any extent (including, but not limited to, the imposition of income Tax
deficiencies, the reduction of asset basis or cost adjustments, the lengthening
of any amortization or depreciation periods, the denial of amortization or
depreciation deductions, or the reduction of loss or credit carryforwards)
without the prior written consent of THK, which consent may be withheld in the
sole discretion of THK unless the Shareholders has indemnified THK in a manner
acceptable to THK against the effects of any such settlement.


 


12.3         ASSISTANCE AND COOPERATION.  AFTER THE CLOSING DATE, THE
SHAREHOLDERS AND THK SHALL (AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES TO):


 


(A)           ASSIST THE OTHER PARTY IN PREPARING ANY TAX RETURNS WHICH SUCH
OTHER PARTY IS RESPONSIBLE FOR PREPARING AND FILING IN ACCORDANCE WITH SECTION
12.1;


 


(B)           COOPERATE FULLY IN PREPARING FOR ANY AUDITS OF, OR DISPUTES WITH
TAXING AUTHORITIES REGARDING, ANY TAX RETURNS OF LITMUS;


 


(C)           MAKE AVAILABLE TO THE OTHER AND TO ANY TAXING AUTHORITY AS
REASONABLY REQUESTED ALL INFORMATION, RECORDS, AND DOCUMENTS RELATING TO TAXES
OF LITMUS;

 

50

--------------------------------------------------------------------------------


 


(D)           PROVIDE TIMELY NOTICE TO THE OTHER IN WRITING OF ANY PENDING OR
THREATENED TAX AUDITS OR ASSESSMENTS OF LITMUS FOR TAXABLE PERIODS FOR WHICH THE
OTHER MAY HAVE A LIABILITY UNDER THIS ARTICLE XII;

 

(e)           furnish the other with copies of all correspondence received from
any taxing authority in connection with any Tax audit or information request
with respect to any such taxable period;

 

(f)            timely sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),
or file Tax Returns or other reports with respect to, Taxes relating to sales,
transfer and similar Taxes;

 

(g)           timely provide to the other powers of attorney or similar
authorizations necessary to carry out the purposes of this Article XII;

 

(h)           retain all books and records with respect to Tax matters pertinent
to Litmus relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by the
other party, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority;
and

 

(i)            give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, allow the other party to take possession of such books
and records or obtain copies of same.

ARTICLE XIII

 

MISCELLANEOUS

 

13.1         Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving Party’s
address set forth below or to such other address as a Party may designate by
notice hereunder, and shall be either (a) delivered by hand, (b) made by
facsimile transmission, (c) sent by recognized overnight courier, or (d) sent by
certified mail, return receipt requested, postage prepaid.

 

If to THK or
Litmus Acquisition Sub to:

 

CGI Holding Corporation
d/b/a Think Partnership Inc.
5 Revere Drive, Suite 510
Northbrook, IL 60062
Attn:Gerard M. Jacobs
Fax: 847-562-0178



 

If to Litmus or
the Shareholders, to:

 

Litmus Media, Inc.
310 Armour Road
Suite 203
North Kansas City, MO 64116



 

51

--------------------------------------------------------------------------------


 

With a copy to:

 

Shughart Thomson & Kilroy, P.C.
120 W. 12th Street, Suite 1600
Kansas City, Missouri 64105
Attn: Jacob W. Bayer, Jr.
Fax: 816-374-0509



 

 

and



John Linden
6365 N Hickory Ct.
Parkville, Missouri 64151



 

 

and



Tobias Teeter
613 1/2 S. Main Street
Joplin, Missouri 64801



 

All notices, requests, consents and other communications hereunder shall be
deemed to have been delivered (1) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above, (2)
if sent by facsimile transmission, at the time receipt has been acknowledged by
electronic confirmation or otherwise, (3) if sent by overnight courier, on the
next Business Day following the day such notice is delivered to the courier
service, or (4) if sent by certified mail, on the fifth (5th) Business Day
following the day such mailing is made.

 

13.2         Entire Agreement.  This Agreement and the other Documents embody
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in the Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

13.3         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

13.4         Assignment.  Neither this Agreement, nor any right hereunder, may
be assigned by any of the Parties without the prior written consent of the other
Parties.

 

13.5         Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
Parties hereto.

 

13.6         Waivers.  The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the Party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or

 

52

--------------------------------------------------------------------------------


 

shall constitute a waiver or consent with respect to any other terms or
provisions of this Agreement, whether or not similar.  Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.  No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement, and no course of dealing between the Parties hereto, shall operate as
a waiver of any such right, power or remedy of the Party.  No single or partial
exercise of any right, power or remedy under this Agreement by a Party, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such Party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a Party shall not constitute a waiver of the right of such Party to
pursue other available remedies.  No notice to or demand on a Party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

13.7         No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the Parties and their respective heirs, personal representatives,
legal representatives, successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.  Notwithstanding the foregoing, the
indemnified entities and persons referred to in Article X are expressly
acknowledged to be third party beneficiaries of this Agreement.

 

13.8         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

13.9         Publicity.  Neither Litmus nor the Shareholders shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of THK, except as may be
required by Law.  Neither THK or Litmus Surviving Company shall make, or cause
to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the Shareholders, except as
THK is advised by its securities counsel in its discretion.  THK and the
Shareholders shall cooperate in regard to the timing and contents of any press
release or public announcement which THK and Litmus shall decide to make.

 

53

--------------------------------------------------------------------------------


 

13.10       Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the Law
of the State of Illinois without giving effect to the conflict of law principles
thereof.

 

13.11       Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, either manually or via facsimile transmission of
signatures, each of which shall be deemed an original but all of which together
shall constitute one and the same agreement.

 

13.12       Headings.  The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.13       Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

13.14       Further Assurances.  At any time and from time to time after the
Closing Date each Party shall execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation as may be reasonably
requested in order to more effectively carry forth the terms and conditions of
this Agreement and the Documents.

 

13.15       Arbitration.  Any controversy, dispute or claim arising out of or in
connection with this Agreement shall be settled by final and binding arbitration
to be conducted by an arbitration tribunal in Chicago, Illinois, pursuant to the
rules of the American Arbitration Association.  The arbitration tribunal shall
consist of one arbitrator.  If the parties cannot agree on the arbitrator, the
office of the American Arbitration Association in Chicago, Illinois shall make
the necessary appointment.  The decision or award of the arbitrator shall be
final, and judgment upon such decision or award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such decision or award and an order of enforcement.  In the event of any
procedural matter not covered by the aforesaid rules, the procedural law of the
State of Illinois shall govern.  Notwithstanding the agreement to arbitrate
contained in this Section 13.15, any party may apply to any court having
jurisdiction to enforce this Agreement to seek provisional injunctive relief so
as to maintain the status quo until the arbitration award is rendered or the
dispute is otherwise resolved.

 

13.16       Incorporation by Reference.  Each Exhibit and Schedule to this
Agreement is hereby incorporated into this Agreement by reference thereto, with
the same legally binding force and effect as if such Exhibit or Schedule were
fully set forth herein.

 

[Remainder of page intentionally left blank.]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

CGI HOLDING CORPORATION, d/b/a THINK
PARTNERSHIP INC.

 

 

 

By:

/s/ Gerard M. Jacobs

 

Name:

Gerard M. Jacobs

 

Title:

Chief Executive Officer

 

 

 

 

 

LITMUS ACQUISITION SUB, INC.

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

Name:

Gerard M. Jacobs

 

Title:

President

 

 

 

 

 

LITMUS MEDIA, INC.

 

 

 

By:

/s/ Tobias Teeter

 

Name:

Tobias Teeter

 

Title:

President

 

 

 

 

 

/s/ John Linden

 

JOHN LINDEN

 

 

 

 

 

/s/ Tobias Teeter

 

TOBIAS TEETER

 

55

--------------------------------------------------------------------------------


 

JOINDER

 

Dylan DePrenger and Jeff McReynolds each join in the foregoing Agreement dated
February 17, 2006 (the “Agreement”) by and among CGI Holding Corporation d/b/a
Think Partnership, Litmus Acquisition Sub, Inc., Litmus Media, Inc., John Linden
and Tobias Teeter for the following limited purposes:

 

1.             Each of DePrenger and McReynolds make the representations and
warranties set forth in Section 4.24 of the Agreement (other than sub-clause (x)
of clause (b) of Section 4.24) as if the references to “Shareholders” therein
referred to him.

 

2.             Each of DePrenger and McReynolds make the representations and
warranties set forth in the last sentence of Section 4.7 of the Agreement.

 

This Joinder may be signed in counterparts.

 

 

 

/s/ Dylan DePrenger

 

Dylan DePrenger

 

Date: February 17, 2006

 

 

 

 

 

/s/ Jeff McReynolds

 

Jeff McReynolds

 

Date: February 17, 2006

 

1

--------------------------------------------------------------------------------